 
 
 



 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
 
November 29, 2007
 
 
among
 
 
YUM! BRANDS, INC.,
 
 
Subsidiaries of Yum! Brands, Inc. Party Hereto,
 
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
__________________________________________________________
 
CITIBANK, N.A.,
as Syndication Agent
 
 
J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.,
as Lead Arrangers and Bookrunners
 
 
HSBC BANK USA, N.A., THE ROYAL BANK OF SCOTLAND PLC, and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Documentation Agents

[CS&M Ref. No. 6701-745]
 
 
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
     
ARTICLE I
     
Definitions
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
28
SECTION 1.03.
Terms Generally
28
SECTION 1.04.
Accounting Terms; GAAP
29
SECTION 1.05.
Currency Translation
29
     
ARTICLE II
     
The Credits
     
SECTION 2.01.
Commitments
29
SECTION 2.02.
Loans and Borrowings
30
SECTION 2.03.
Requests for Revolving Borrowings
31
SECTION 2.04.
Competitive Bid Procedure
32
SECTION 2.05.
Swingline Loans
35
SECTION 2.06.
Letters of Credit
37
SECTION 2.07.
Funding of Borrowings
43
SECTION 2.08.
Interest Elections
44
SECTION 2.09.
Termination, Reduction and Extension of Commitments
45
SECTION 2.10.
Repayment of Loans; Evidence of Debt
47
SECTION 2.11.
Prepayment of Loans
48
SECTION 2.12.
Fees
49
SECTION 2.13.
Interest
51
SECTION 2.14.
Alternate Rate of Interest
52
SECTION 2.15.
Increased Costs
53
SECTION 2.16.
Break Funding Payments
54
SECTION 2.17.
Taxes
55
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
56
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
58
SECTION 2.20.
Increased in Commitments
59
SECTION 2.21.
Subsidiary Borrowers
60
     
ARTICLE III
     
Representations and Warranties









[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
2




SECTION 3.01.
Organization; Powers
61
SECTION 3.02.
Authorization; Enforceability
61
SECTION 3.03.
Governmental Approvals; No Conflicts
62
SECTION 3.04.
Financial Condition; No Material Adverse Change
62
SECTION 3.05.
Properties
62
SECTION 3.06.
Litigation and Environmental Matters
63
SECTION 3.07.
Compliance with Laws and Agreements
63
SECTION 3.08.
Investment Company Status
63
SECTION 3.09.
Taxes
63
SECTION 3.10.
ERISA
63
SECTION 3.11.
Disclosure
64
SECTION 3.12.
Initial Guarantors
64
     
ARTICLE IV
     
Conditions
     
SECTION 4.01.
Effective Date
64
SECTION 4.02.
Each Credit Event
66
SECTION 4.03.
Borrowings by Subsidiary Borrowers; Letters of Credit for Subsidiary Borrowers
66
     
ARTICLE V
     
Affirmative Covenants
     
SECTION 5.01.
Financial Statements and Other Information
67
SECTION 5.02.
Notices of Material Events
69
SECTION 5.03.
Existence; Conduct of Business
69
SECTION 5.04.
Payment of Obligations
69
SECTION 5.05.
Maintenance of Properties; Insurance
70
SECTION 5.06.
Books and Records; Inspection Rights
70
SECTION 5.07.
Compliance with Laws
70
SECTION 5.08.
Use of Proceeds
70
SECTION 5.09.
Principal Domestic Subsidiaries
70
     
ARTICLE VI
     
Negative Covenants
     
SECTION 6.01.
Subsidiary Indebtedness
71
SECTION 6.02.
Liens
71
SECTION 6.03.
Fundamental Changes
72
SECTION 6.04.
[Intentionally omitted.]
73
SECTION 6.05.
Hedging Agreements
73







[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
3




SECTION 6.06.
[Intentionally omitted.]
73
SECTION 6.07.
Transactions with Affiliates
73
SECTION 6.08.
Issuances of Equity Interests by Principal Domestic Subsidiaries
73
SECTION 6.09.
Leverage Ratio
74
SECTION 6.10.
Fixed Charge Coverage Ratio
74
SECTION 6.11.
Sale and Lease-Back Transactions
74
SECTION 6.12.
Ownership of Subsidiary Borrowers
74
     
ARTICLE VII
     
Events of Default
     
SECTION 7.01.
Events of Default
74
SECTION 7.02.
Exclusion of Immaterial Subsidiaries
77
     
ARTICLE VIII
     
The Agents
     
ARTICLE IX
     
Miscellaneous
     
SECTION 9.01.
Notices
80
SECTION 9.02.
Waivers; Amendments
81
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
83
SECTION 9.04.
Successors and Assigns
84
SECTION 9.05.
Survival
88
SECTION 9.06.
Counterparts; Integration; Effectiveness
88
SECTION 9.07.
Severability
89
SECTION 9.08.
Right of Setoff
89
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
89
SECTION 9.10.
WAIVER OF JURY TRIAL
90
SECTION 9.11.
Headings
90
SECTION 9.12.
Confidentiality
90
SECTION 9.13.
Interest Rate Limitation
91
SECTION 9.14.
Judgment Currency
91
SECTION 9.15.
Existing Credit Agreement; Effectiveness of Amendment and Restatement
92
SECTION 9.16.
USA Patriot Act
92



 
SCHEDULES:
 
Schedule A – Initial Guarantors
Schedule 2.01 – Commitments
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
4


Schedule 2.06 -- Existing Letters of Credit
Schedule 2.15 -- Mandatory Cost
Schedule 2.17 -- PTR Scheme
Schedule 3.06 -- Disclosed Matters
Schedule 3.11 -- Disclosure
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
 
EXHIBITS:
 
Exhibit A -- Form of Assignment and Assumption Agreement
Exhibit B -- Form of Guarantee Agreement
Exhibit C-1 -- Form of Opinion of Mayer Brown LLP
Exhibit C-2 -- Form of Opinion of R. Scott Toop, Esq.
Exhibit D -- Form of Election to Participate
Exhibit E -- Form of Election to Terminate
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 29, 2007, among YUM!
BRANDS, INC., the Subsidiaries of Yum! Brands, Inc. party hereto, the LENDERS
party hereto and, JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
WHEREAS, the Company has requested, and the Lenders and the Administrative Agent
have agreed, upon the terms and subject to the conditions set forth herein, that
the Existing Credit Agreement be amended and restated in its entirety as
provided herein effective upon satisfaction of the conditions set forth in
Section 4.01 below;
 
NOW, THEREFORE, the Borrowers, each of the Lenders and the Administrative Agent
hereby agree as follows:
 
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acquired Business” means any Person, property, business or asset acquired (or,
as applicable, proposed to be acquired) by the Company or a Subsidiary pursuant
to a Permitted Acquisition.
 
 
“Act” has the meaning assigned to such term in Section 9.16.
 
“Adjusted EBITDA” means, for any period, the Consolidated EBITDA of the Company
for such period, adjusted (a) to include (to the extent not otherwise included)
the Consolidated EBITDA of any Acquired Business acquired during such period
(and, solely for purposes of determining whether a proposed acquisition is a
Permitted Acquisition pursuant to clause (d) of the definition of the term
Permitted Acquisition, any Acquired Business that, at the time of calculation of
Adjusted EBITDA for such purpose, has been acquired subsequent to the end of
such period and prior to such time as well as that proposed to be acquired)
pursuant to a Permitted Acquisition and not subsequently sold, transferred or
otherwise disposed of during such period (or, solely for purposes of determining
whether a proposed acquisition is a Permitted Acquisition, subsequent to the end
of such period and prior to such time), based on the actual Consolidated EBITDA
of such Acquired Business for such period (including the portion thereof
attributable to such period prior to the date of acquisition of such Acquired
Business) and (b) to exclude the Consolidated EBITDA of any Sold Business






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
2


sold, transferred or otherwise disposed of during such period (and, solely for
purposes of determining whether a proposed acquisition is a Permitted
Acquisition pursuant to clause (d) of the definition of the term Permitted
Acquisition, any Sold Business that, at the time of calculation of Adjusted
EBITDA for such purpose, has been sold, transferred or otherwise disposed of
subsequent to the end of such period and prior to such time), based on the
actual Consolidated EBITDA of such Sold Business for such period (including the
portion thereof attributable to such period prior to the date of sale, transfer
or disposition of such Sold Business).  For purposes of calculating Adjusted
EBITDA for any period, the portion of the Consolidated EBITDA of any Acquired
Business that is to be included in Adjusted EBITDA for such period that is
attributable to the period prior to the date of acquisition of such Acquired
Business shall be determined as though all net income of such Acquired Business
for such period was distributed to the holders of the Equity Interests of such
Acquired Business ratably.
 
“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (a) the EURIBO Rate for such Interest
Period and (b) the Mandatory Cost.
 
“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in U.S. Dollars for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the product of (i) the
LIBO Rate for U.S. Dollars for such Interest Period multiplied by (ii) the
Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing denominated
in Sterling for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the sum of (x) the LIBO
Rate for such currency and such Interest Period plus (y) the Mandatory Cost.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means the Administrative Agent and the London Administrative Agent.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
3


“Alternative Currency” means any currency other than U.S. Dollars which is
freely transferable and convertible into U.S. Dollars.
 
“Alternative Currency Borrowing” means a Borrowing comprised of Alternative
Currency Loans.
 
“Alternative Currency Equivalent” means, with respect to an amount in U.S.
Dollars on any date in relation to a specified Alternative Currency, the amount
of such specified Alternative Currency that may be purchased with such amount of
U.S. Dollars at the Exchange Rate with respect to such Alternative Currency on
such date.
 
“Alternative Currency Loan” means any Loan denominated in an Alternative
Currency.
 
“Applicable Percentage” means, with respect to any Lender of any Class, the
percentage of the total Commitments of such Class represented by such Lender’s
Commitment of such Class.  If the Commitments of any Class have terminated or
expired, the Applicable Percentages for such Class shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan, LIBOR
Revolving Loan or EURIBOR Revolving Loan, or with respect to the facility fees
or utilization fees payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption “ABR Spread”, “LIBOR/EURIBOR
Spread”, “Facility Fee Rate” or “Utilization Fee Rate”, as the case may be, as
determined in the manner set forth below based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Index Debt.
 
Category
Index Debt Ratings
Facility Fee Rate
 (basis points)
LIBOR /EURIBOR Spread
(basis points)
ABR Spread
(basis points)
 
Utilization Fee Rate
(basis points)
1
A3 / A-
6.0
19.0
0
5.0
2
Baa1 / BBB+
8.0
27.0
0
5.0
3
Baa2 / BBB
10.0
35.0
0
5.0
4
Baa3 / BBB-
12.5
42.5
0
10.0
5
Ba1 / BB+
15.0
60.0
0
12.5
6
< Ba1 / BB+
25.0
75.0
0
25.0

 
For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then the Applicable Rate
shall be as set forth in Category 6; (ii) if Moody’s or S&P (but not both) shall
have in effect a rating for the Index Debt, then the Applicable Rate shall be
based on the rating of the Index Debt by the applicable rating agency; (iii) if
both Moody’s and S&P have in effect ratings for the Index Debt and the ratings
established by Moody’s and S&P for the Index Debt shall fall within different
Categories, the Applicable Rate shall be based on the Category numerically lower
(i.e., more favorable to the Borrowers) of the two ratings unless one of the two
ratings is two or more Categories numerically lower (i.e., more favorable to the
 
[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 

--------------------------------------------------------------------------------

4
 
Borrowers) than the other, in which case the Applicable Rate shall be determined
by reference to the Category one numerically higher (i.e., less favorable to the
Borrowers) than the Category numerically lower (i.e., more favorable to the
Borrowers) of the two ratings; and (iv) if the ratings established by Moody’s or
S&P for the Index Debt shall be changed (other than as a result of a change in
the rating system of Moody’s or S&P) (or if either such rating agency that has
not been rating the Index Debt establishes a rating therefor), such change (or
new rating) shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change (or new
rating) shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise.  Each change (or new rating)
in the Applicable Rate shall apply during the period commencing on the effective
date of such change (or new rating) and ending on the date immediately preceding
the effective date of the next such change (or new rating).  If Moody’s or S&P
is rating the Index Debt and its rating system shall change, or if only one such
rating agency is rating the Index Debt and it shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global Markets Inc.,
in their capacities as arrangers hereunder.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Augmenting Lender” has the meaning set forth in Section 2.20.
 
“Availability Period” means, in respect of any Class of Commitments, the period
from and including the Effective Date to but excluding the earlier of the
Maturity Date and the date of termination of the Commitments of such Class.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrowers” means the Company and the Subsidiary Borrowers.
 
“Borrowing” means (a) Revolving Loans made to the same Borrower and of the same
Class and Type, made, converted or continued on the same date and, in the case
of LIBOR Loans or EURIBOR Loans, as to which a single Interest Period is in
effect, (b) a Competitive Loan or group of Competitive Loans made to the same
Borrower and of the same Type made on the same date and as to which a single
Interest Period is in effect or (c) a Swingline Loan.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
5


“Borrowing Minimum” means (a) in the case of a Borrowing denominated in U.S.
Dollars, US$10,000,000, (b) in the case of a Borrowing denominated in Sterling,
£3,500,000 and (c) in the case of a Borrowing denominated in Euros, €5,000,000.
 
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in U.S.
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Sterling,
£1,000,000 and (c) in the case of a Borrowing denominated in Euros, €1,000,000.
 
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan in
any currency , the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in such currency in the London interbank
market and (b) when used in connection with any EURIBOR Loan, the term “Business
Day” shall also exclude any day on which TARGET is not open for the settlement
of payments in Euro.
 
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
Included Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of the Company for such period prepared in accordance
with GAAP (except for the exclusion of Excluded Subsidiaries) and (b) Capital
Lease Obligations incurred by the Company and its Included Subsidiaries during
such period; provided that consideration paid for Permitted Acquisitions shall
not be construed to constitute Capital Expenditures.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) appointed by directors so nominated; or (c)
the acquisition of direct or indirect Control of the Company by any Person or
group.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
6


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement that
would be complied with by similarly situated banks acting reasonably.
 
“Class” means, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Tranche A
Revolving Loans, Tranche B Revolving Loans, Competitive Loans or Swingline
Loans, (b) any Commitment, refers to whether such Commitment is a Tranche A
Commitment or a Tranche B Commitment, (c) any Competitive Loan, refers to
whether such Competitive Loan is a Tranche A Competitive Loan or  Tranche B
Competitive Loan, (d) any Swingline Loan, refers to whether such Swingline Loan
is a Tranche A Swingline Loan or  Tranche B Swingline Loan and (e) any Letter of
Credit, refers to whether such Letter of Credit is a Tranche A Letter of Credit
or Tranche B Letter of Credit.
 
“CLO” has the meaning assigned to such term in Section 9.04.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committed Alternative Currencies” means Euro and Sterling.
 
“Commitments” means the Tranche A Commitments and the Tranche B
Commitments.  The aggregate amount of the Commitments as of the Effective Date
is US$1,150,000,000.
 
“Commitment Increase” has the meaning set forth in Section 2.20.
 
“Company” means Yum! Brands, Inc., a North Carolina corporation.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
 
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
 
“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.
 
“Competitive Loan” means a Tranche A Competitive Loan or a Tranche B Competitive
Loan.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
7


“Consenting Lender” has the meaning set forth in Section 2.09(d).
 
“Consolidated EBITDA” means, for any Person for any period, Consolidated Net
Income of such Person for such period, plus, without duplication and to the
extent deducted from revenues in determining such Consolidated Net Income, the
sum of (a) the aggregate amount of Consolidated Interest Expense of such Person
for such period, (b) the aggregate amount of income tax expense of such Person
for such period, (c) all amounts attributable to depreciation and amortization
of such Person for such period, (d) all non-cash charges and non-cash losses of
such Person during such period and (e) all losses from the sale of assets
outside the ordinary course of business of such Person during such period and
minus, without duplication and to the extent added to revenues in determining
such Consolidated Net Income for such period, all gains from the sale of assets
outside the ordinary course of business of such Person during such period, all
as determined on a consolidated basis with respect to such Person and its
subsidiaries in accordance with GAAP (except, in the case of the Company, for
the exclusion of Excluded Subsidiaries).  Unless the context otherwise requires,
references to “Consolidated EBITDA” are to Consolidated EBITDA of the Company
and the Included Subsidiaries.
 
“Consolidated EBITDAR” means, for any Person for any period, the sum of
Consolidated EBITDA of such Person for such period and Rental Expense of such
Person for such period.  Unless the context otherwise requires, references to
“Consolidated EBITDAR” are to Consolidated EBITDAR of the Company and the
Included Subsidiaries.
 
“Consolidated Indebtedness” means, as of any date of determination, without
duplication (a) the aggregate principal amount of Indebtedness of the Company
and the Included Subsidiaries outstanding as of such date (including
Indebtedness of Excluded Subsidiaries to the extent Guaranteed by the Company or
any Included Subsidiary), plus (b) the Securitization Amount as of such date,
minus (c) the aggregate amount of cash and Permitted Investments (other than any
cash and Permitted Investments that are subject to a Lien) owned by the Company
and the Included Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP (except for the exclusion of Excluded
Subsidiaries); provided that, for purposes of this definition, the term
“Indebtedness” shall exclude obligations as an account party in respect of
letters of credit to the extent that such letters of credit have not been drawn
upon.
 
“Consolidated Interest Expense” means, for any Person for any period, the
interest expense, both expensed and capitalized (including the interest
component in respect of Capital Lease Obligations), accrued or paid by such
Person during such period, determined on a consolidated basis with respect to
such Person and its Subsidiaries in accordance with GAAP (except, in the case of
the Company, for the exclusion of Excluded Subsidiaries); provided that interest
expense of an Excluded Subsidiary shall be deemed to be interest expense of the
Company to the extent such interest expense relates to Indebtedness to the
extent Guaranteed by the Company or an Included Subsidiary.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
8


Unless the context otherwise requires, references to “Consolidated Interest
Expense” are to Consolidated Interest Expense of the Company and the Included
Subsidiaries.
 
“Consolidated Net Income” means, for any Person for any period, net income or
loss of such Person for such period determined on a consolidated basis with
respect to such Person and its subsidiaries in accordance with GAAP; provided
that, in the case of the Company, there shall be excluded (a) the income of any
Person (other than a Foreign Subsidiary) in which any other Person (other than
the Company or any Domestic Subsidiary or any director holding qualifying shares
in compliance with applicable law) has a joint interest, except to the extent of
the Attributable Income (as defined below) of such Person, (b) the income of any
Excluded Subsidiary, except to the extent of the amount of dividends or other
distributions (including distributions made as a return of capital or repayment
of principal of advances) actually paid to the Company or any Included
Subsidiaries by such Excluded Subsidiary during such period and (c) the income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any of the Subsidiaries or the
date such Person’s assets are acquired by the Company or any of the
Subsidiaries.  Unless the context otherwise requires, references to
“Consolidated Net Income” are to Consolidated Net Income of the Company and the
Included Subsidiaries.  For purposes hereof, “Attributable Income” means, for
any period, (i) in the case of any Domestic Subsidiary at least 90% of the
Equity Interests in which are owned (directly or indirectly) by the Company, a
portion of the net income of such Subsidiary for such period equal to the
Company’s direct or indirect ownership percentage of the Equity Interests of
such Subsidiary or (ii) in the case of any Domestic Subsidiary less than 90% of
the Equity Interests in which are owned (directly or indirectly) by the Company,
the  amount of dividends or other distributions (including distributions made as
a return of capital or repayment of principal of advances) actually paid by such
Subsidiary to the Company or a wholly owned Domestic Subsidiary.
 
“Consolidated Net Tangible Assets” means, with respect to the Company as of any
date, the total amount of assets (less applicable valuation allowances) after
deducting (a) all current liabilities (excluding (i) the amount of liabilities
which are by their terms extendable or renewable at the option of the obligor to
a date more than 12 months after the date as of which the amount is being
determined, (ii) the current portion of long-term Indebtedness and (iii) Loans
outstanding hereunder) and (b) all goodwill, tradenames, trademarks, patents,
unamortized debt discount and expense and other like intangible assets, all as
set forth on the most recent balance sheet of the Company and its consolidated
Subsidiaries included in financial statements of the Company delivered to the
Administrative Agent on or prior to such date of determination pursuant to
clause (a) or (b) of Section 5.01 and determined on a consolidated basis in
accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
9


“Declining Lender” has the meaning set forth in Section 2.09(d).
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Denomination Date” means, in relation to any Alternative Currency Borrowing,
the date that is three Business Days before the date such Borrowing is made.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Dollar Amount” means, in relation to any Competitive Borrowing denominated in
an Alternative Currency, the amount designated by a Borrower as the U.S. Dollar
amount of such Competitive Borrowing in the Competitive Bid Request for such
Borrowing, subject to Section 2.04(g).
 
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Election to Participate” means an election by the Company to designate a
Subsidiary as a Subsidiary Borrower hereunder executed by the Company and such
Subsidiary Borrower substantially in the form of Exhibit D or any other form
approved by the Administrative Agent.
 
“Election to Terminate” means an election by the Company to terminate a
Subsidiary Borrower’s status as a Borrower hereunder, executed by the Company
substantially in the form of Exhibit E or any other form approved by the
Administrative Agent.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the presence, management, Release or threatened Release of any Hazardous
Material or to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental compliance,
investigation or remediation, fines, penalties or indemnities), of the Company
or any Subsidiary directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the presence, Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
10


consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.
 
“Equity Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
 
“Equivalent Amount” means, in connection with the determination of the amount of
a Competitive Loan to be made in an Alternative Currency in relation to the
Dollar Amount of such Loan, the amount of such Alternative Currency converted
from such Dollar Amount at the spot buying rate of the Lender that is to make
such Loan (based on the London interbank market rate then prevailing) for U.S.
Dollars against such Alternative Currency as of approximately 9:00 a.m., New
York City time, three Business Days before such date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is,






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
11
 
or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

 
“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean (rounded up to four decimal places) of
the rates quoted by the Reference Banks to leading banks in the Banking
Federation of the European Union for the offering of deposits in Euros and for a
period comparable to such Interest Period, in each case as of the Specified Time
on the Quotation Day.
 
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.
 
“Euro” or “€” means the single currency adopted by participating member states
of the European Communities in accordance with legislation of the European
Community relating to Economic and Monetary Union.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Rate” means on any day, for purposes of determining the U.S. Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into U.S. Dollars at the time of determination on such day as set
forth on the Reuters WRLD Page for such currency.  In the event that such rate
does not appear on any Reuters WRLD Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Company, or, in
the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of U.S. Dollars for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.
 
“Excluded Equity Interests” means, with respect to any Person, any Equity
Interest that by its terms or otherwise (a) matures or is subject to mandatory
redemption or repurchase pursuant to a sinking fund obligation or otherwise; (b)
is convertible into or exchangeable or exercisable for Indebtedness or any
Excluded Equity Interest at the option of the holder thereof; or (c) may be
required to be redeemed or repurchased at the option of the holder thereof, in
whole or in part.
 
“Excluded Subsidiary” means (a) a Foreign Subsidiary of which securities or
other ownership interests representing less than 80% of the outstanding capital
stock or other equity interests, as the case may be, are, at the time any
determination is being
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
12


made, beneficially owned, whether directly or indirectly, by the Company or (b)
a Non-Controlled Subsidiary.
 
“Excluded Taxes” means, with respect to the Administrative Agent, the London
Administrative Agent, any Lender, any Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of any Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the recipient is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the applicable Borrower under Section 2.19(b)), any withholding tax that is
imposed by the United States of America on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender’s failure to
comply with Section 2.17(e), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding tax pursuant to Section 2.17(a).
 
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of September 7, 2004, among the Company, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended and in effect
immediately prior to the Effective Date.
 
“Existing Letters of Credit” means each letter of credit previously issued for
the account of the Company or a Subsidiary that (a) is outstanding under the
Existing Credit Agreement on the Effective Date and (b) is listed on Schedule
2.06.
 
“Existing Maturity Date” has the meaning set forth in Section 2.09(d).
 
“Extension Date” has the meaning set forth in Section 2.09(d).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i)
Consolidated EBITDAR of the Company for such period minus Capital Expenditures
for
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
13


such period to (ii) the sum of Consolidated Interest Expense of the Company for
such period plus Rental Expense of the Company for such period.
 
“Fixed Rate” means, with respect to any Competitive Loan (other than a LIBOR
Competitive Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.
 
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
 
“Foreign Lender” means, in respect of any payments to be made by or on account
of any obligation of any Borrower hereunder, any Lender that is organized under
the laws of a jurisdiction other than the jurisdiction in which such Borrower is
organized.
 
“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“Foreign Subsidiary Borrower” means a Subsidiary Borrower that is a Foreign
Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantee Agreement” means the Guarantee Agreement substantially in the form of
Exhibit B among the Company, the Subsidiary Borrowers, the Guarantors, the
Administrative Agent.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
14


“Guarantors” means the Company, the Initial Guarantors and any other Subsidiaries that become parties to the Guarantee Agreement.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates or byproducts, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement.
 
“Included Subsidiary” means any Subsidiary that is not an Excluded Subsidiary.
 
“Increase Effective Date” has the meaning set forth in Section 2.20.
 
“Increasing Lender” has the meaning set forth in Section 2.20.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of outstanding Indebtedness of
others (other than Guarantees of contingent lease payments related to sales of
restaurants by the Company and the Subsidiaries or their predecessors in
interest (howsoever effected)), (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index Debt” means (a) indebtedness in respect of the obligations of the Company
under this Agreement or, if such indebtedness is rated by neither Moody’s nor
S&P, then (b) senior unsecured, long-term indebtedness for borrowed money of the
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
15


Company that is not guaranteed by any other Person or subject to any other
credit enhancement (regardless of whether there is any such indebtedness
outstanding).
 
“Information Memorandum” means the Confidential Information Memorandum dated
October 2007 relating to the Company and the Transactions.
 
“Initial Guarantors” means the Subsidiaries listed on Schedule A.
 
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any LIBOR Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a LIBOR Borrowing or a EURIBOR Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period, (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.
 
“Interest Period” means (a) with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six (or with the consent of each Lender participating in such Borrowing, nine or
twelve months) months thereafter, as the applicable Borrower may elect and (b)
with respect to any Fixed Rate Borrowing, the period (which shall not be less
than one day or more than 360 days) commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a LIBOR Borrowing or a EURIBOR Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBOR Borrowing or a EURIBOR Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
16


“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
with respect to Letters of Credit issued by it, (b) Citibank, N.A., with respect
to Letters of Credit issued by it, (c) any other Lender that becomes an Issuing
Bank pursuant to Section 2.06(j), with respect to Letters of Credit issued by
it, and (d) any Person that has issued an Existing Letter of Credit, with
respect to such Existing Letter of Credit and, in each case, its successors in
such capacity as provided in Section 2.06(i).  An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“LC Commitment” means, with respect to any Issuing Bank at any time, the maximum
amount of LC Exposure at such time that may be attributable to Letters of Credit
issued by such Issuing Bank and its Affiliates.  The initial LC Commitment of
JPMorgan Chase Bank, N.A. is US$250,000,000 and the initial LC Commitment of
Citibank, N.A., is US$250,000,000.  The initial LC Commitment of each other
Issuing Bank shall be the amount agreed between the Company and such Issuing
Bank.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means Tranche A LC Exposure or Tranche B LC Exposure (or both), as
the context requires.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means a Tranche A Letter of Credit or a Tranche B Letter of
Credit.
 
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Adjusted EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date).
 
“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, (a) the applicable Screen Rate or (b) if no
Screen Rate is available for such currency or for such Interest Period, the
arithmetic mean (rounded up to four decimal places) of the rates quoted by the
Reference Banks to leading banks in the London interbank market for the offering
of deposits in such currency and for a period comparable to such Interest
Period, in each case as of the Specified Time on the Quotation Day.
 
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or Borrowing, or the Loans comprising such Borrowing, are bearing
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
17


interest at a rate determined by reference to the Adjusted LIBO Rate (or, in the
case of a Competitive Loan, the LIBO Rate).
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party (other than any such rights of a financial
institution under repurchase agreements described in clause (d) of the
definition of “Permitted Investments” entered into with such financial
institution) with respect to such securities.
 
“Lien Basket Amount” means, at any time, the sum of (a) the Securitization
Amount at such time, plus (b) the aggregate principal amount of obligations
(including contingent obligations, in the case of Guarantees or letters of
credit) at such time secured by Liens permitted under clause (h) of Section
6.02, plus (c) the fair market value of all property sold or transferred after
the Effective Date pursuant to Sale and Lease-Back Transactions permitted by
clause (b) of Section 6.12.
 
“Loan” means any loan made by a Lender to a Borrower pursuant to this Agreement.
 
“Loan Documents” means this Agreement, the Guarantee Agreement, any promissory
notes issued pursuant to Section 2.10(e) and any Elections to Participate and
Elections to Terminate delivered pursuant to Section 2.21.
 
“Loan Parties” means the Borrowers and the Guarantors.
 
“Local Time” means (a) with respect to a Loan or Borrowing denominated in U.S.
Dollars to or by a Borrower or any Letter of Credit, New York City time and (b)
with respect to a Loan or Borrowing denominated in Sterling or Euros or a Loan
or Borrowing denominated in U.S. Dollars to or by a Borrower that is not
organized under the laws of the United States of America, London time.
 
“London Administrative Agent” means J.P. Morgan Europe Ltd, in its capacity as
administrative sub-agent for the Lenders hereunder.
 
“Mandatory Cost” has the meaning set forth in Schedule 2.15.
 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Company or any Subsidiary
Borrower
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
18


to perform any of its obligations under any Loan Document or (c) the rights and
remedies available to the Lenders under any Loan Document.
 
“Material Indebtedness” means Indebtedness (other than (a) the Loans and Letters
of Credit and (b) Indebtedness owing to the Company or a Subsidiary), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
 
“Maturity Date” means November 29, 2012, as such date may be extended pursuant
to Section 2.09.
 
“Maturity Date Extension Request” has the meaning set forth in Section 2.09(d).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“New Class” has the meaning set forth in Section 9.02(d).
 
“New Lender” has the meaning set forth in Section 2.09.
 
“Non-Controlled Subsidiary” means any direct or indirect subsidiary of the
Company with respect to which the Company (a) has reasonably determined that it
does not have sufficient operational control over such subsidiary to ensure that
such subsidiary (i) complies with the warranties and covenants applicable to
other Subsidiaries hereunder or (ii) does not take or omit to take any actions
that would constitute or lead to an Event of Default hereunder and (b) has
notified the Administrative Agent in writing that such subsidiary is a
“Non-Controlled Subsidiary” hereunder and such notice specifies, in reasonable
detail, the reasons for such a determination as described in clause (a) above;
provided that (A) no Subsidiary Borrower, Subsidiary Guarantor, or Principal
Domestic Subsidiary shall be a Non-Controlled Subsidiary, (B) no subsidiary of
which securities or other ownership interests representing more than 80% of the
outstanding Equity Interests at the time any determination is being made,
beneficially owned, whether directly or indirectly, by the Company shall be a
Non-Controlled Subsidiary and (C) as of any date of determination, the
Consolidated EBITDAR, calculated for the period of four consecutive fiscal
quarters most recently ended of all Non-Controlled Subsidiaries (combined) shall
not exceed 7.5% of the Company’s Consolidated EBITDAR for such period, in each
case determined as though the Non-Controlled Subsidiaries were Included
Subsidiaries for this purpose.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
19


“Other Taxes” means any and all present or future  stamp or documentary taxes or
any other excise or property  taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means the acquisition by the Company or a Subsidiary of
the assets of a Person constituting a business unit or any Equity Interests of a
Person; provided that (a) immediately after giving effect thereto no Default
shall have occurred and be continuing or would result therefrom, (b) all
transactions related thereto shall be consummated in accordance with applicable
laws, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, (c) in the
case of an acquisition of Equity Interests in a Person, after giving effect to
such acquisition, at least 90% of the Equity Interests in such Person, and any
other Subsidiary resulting from such acquisition, shall be owned directly or
indirectly by the Company or any of its wholly owned Subsidiaries and all
actions required to be taken, if any, with respect to each Subsidiary resulting
from such acquisition under Section 5.09 shall be taken, (d) the Company and its
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
acquisition, with the covenants contained in Sections 6.09 and 6.10 recomputed
as of the last day of the most recently ended fiscal quarter of the Company for
which financial statements are available as if such acquisition had occurred on
the first day of each relevant period for testing such compliance (using
Adjusted EBITDA in lieu of Consolidated EBITDA for the relevant period and
including, for purposes of Section 6.10, pro forma adjustments to Consolidated
Interest Expense and Rental Expense for the relevant period as if such
acquisition had occurred on the first day of such period), (e) the Company has
delivered to the Administrative Agent a certificate of a Financial Officer to
the effect set forth in clauses (a), (c) and (d) above, together with all
relevant financial information for the business or entity being acquired and (f)
in the case of an acquisition of a publicly-owned entity, such acquisition shall
not have been preceded by an unsolicited tender offer.
 
“Permitted Encumbrances” means:
 
(a)  Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
20


(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Section 7.01; and
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations on which the principal of and interest
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within three
years from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least A-1 by S&P
or P-1 by Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender, any Affiliate of any Lender, or
any other commercial bank organized under the laws of the United States of
America or any State thereof (or domestic office of any commercial bank that is
organized under the laws of any country that is a member of the OECD) which has
a combined capital and surplus and undivided profits of not less than
US$500,000,000;
 
(d) fully collateralized repurchase agreements (i) with a term ending on the
next Business Day for direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United Sates of America) and entered into with
a financial institution satisfying the criteria described in clause (c) above,
or (ii) with a term
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
21


of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above;
 
(e) investments in money market funds (i) with a policy to invest substantially
all their assets in one or more investments described in the foregoing items
(a), (b), (c) and (d) or (ii) having the highest credit rating obtainable from
S&P or from Moody’s;
 
(f) investments in (i) any debt securities rated AA- or above by S&P and Aa3 or
above by Moody’s and maturing within one year from the date of acquisition
thereof and (ii) mutual funds with assets of at least US$5,000,000,000 and that
invest 100% of their assets in securities described in clause (a) above or
subclause (i) of this clause (f); and
 
(g) in the case of any Foreign Subsidiary, investments by such Subsidiary that
are denominated in U.S. Dollars, Euros or the currency of the jurisdiction where
such Foreign Subsidiary’s principal business activities are conducted and are
available in the principal financial markets of the jurisdiction and otherwise
are comparable (as nearly as practicable) to the investments described above;
provided that, for purposes of this clause (g), (i) the foregoing clause (a)
shall be deemed to refer to obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the government of the
jurisdiction in which such Foreign Subsidiary is located, in each case maturing
within one year from the date of acquisition thereof, and (ii) commercial banks
referred to in the foregoing clause (c) shall be deemed to include commercial
banks located in the applicable jurisdiction that the applicable Foreign
Subsidiary determines in good faith to be among the most creditworthy banks
available for deposits in the location where such deposits are being made.
 
“Permitted Securitization Transaction” means any sale, assignment or other
transfer (or series of related sales, assignments or other transfers) by the
Company or any Subsidiary of receivables or royalty payments owing to the
Company or such Subsidiary or any interest in any of the foregoing pursuant to a
securitization transaction, together in each case with any collections and other
proceeds thereof, any collection or deposit account related thereto, and any
collateral, guarantees or other property or claims supporting or securing
payment by the obligor thereon of, or otherwise related to, any such receivables
or royalty payments.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
22


Affiliate is (or, if such plan were terminated, would under ERISA be deemed to
be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Principal Domestic Subsidiary” means (a) any Subsidiary organized in the United
States of America whose consolidated assets exceed 5% of the consolidated assets
of the Company and its consolidated Subsidiaries or whose revenues exceed 5% of
the consolidated revenues of the Company and its consolidated Subsidiaries, in
each case as of the end of the most recent fiscal quarter or for the most
recently ended four consecutive fiscal quarters, respectively, or (b) any
Subsidiary that holds any material trademark (including any Kentucky Fried
Chicken, KFC, Pizza Hut, A&W, Long John Silver’s or Taco Bell trademark) for use
in the United States of America or any jurisdiction therein.
 
“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, two Business Days prior to the first day of such Interest
Period and (b) with respect to Sterling for any Interest Period, the first day
of such Interest Period, in each case unless market practice differs in the
Relevant Interbank Market for any currency, in which case the Quotation Day for
such currency shall be determined by the applicable Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days).
 
“Reference Banks” means with respect to the LIBO Rate or the EURIBO Rate, the
principal London offices of JPMorgan Chase Bank, N.A. and Citibank NA, London,
or such other banks as may be appointed by the Administrative Agent in
consultation with the Company.
 
“Refranchising Transaction” means a transaction in which the Company or any of
its Subsidiaries sells, transfers, leases or otherwise disposes of assets
(excluding the sale, transfer or disposition of intellectual property, except
for licenses of intellectual property to franchisees or prospective franchisees)
comprising one or more restaurants to the franchisee or prospective franchisee
thereof.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the environment or any facility, building or structure.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
23


“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market and (b) with respect to Euros, the European
interbank market.
 
“Rental Expense” means, for any Person for any period, the minimum rental
expense of such Person deducted in determining Consolidated Net Income of such
Person for such period.  Unless the context otherwise requires, references to
“Rental Expense” are to Rental Expense of the Company and the Included
Subsidiaries.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to Section
7.01, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.
 
“Revaluation Date” means, with respect to an Alternative Currency Borrowing, the
last day of each Interest Period with respect to such Borrowing and, if a
Borrower elects a new Interest Period prior to the end of the existing Interest
Period with respect to such Borrowing, the date of commencement of such new
Interest Period.
 
“Revolving Borrowing” means a Borrowing made pursuant to Section 2.01.
 
“Revolving Credit Exposure” means Tranche A Revolving Credit Exposure or Tranche
B Revolving Credit Exposure (or both), as the context requires.
 
“Revolving Loan” means a Tranche A Revolving Loan or Tranche B Revolving Loan.
 
“S&P” means Standard & Poor’s.
 
“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, the British Bankers Association Interest Settlement Rate for
such currency and such Interest Period as set forth on the applicable page of
the Reuters Service (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the applicable Agent after consultation with the Company) and (b) in respect of
the EURIBO Rate for any Interest Period, the percentage per annum determined by
the Banking Federation of the European Union for such Interest Period as set
forth on the applicable page of the Reuters Service (and if such page is
replaced or such service ceases to be available, another page or service
displaying the appropriate rate designated by the applicable Agent after
consultation with the Company).
 
“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.11.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
24


“Securitization Amount” means, at any date of determination thereof and in
respect of any Permitted Securitization Transaction, (a) in the case of a
Permitted Securitization Transaction structured as a borrowing of loans secured
by receivables or royalty payments, the outstanding principal amount of
Indebtedness incurred in respect of such Permitted Securitization Transaction
that is secured by such receivables or royalty payments and (b) in the case of a
Permitted Securitization Transaction structured as a sale or other transfer of
receivables or royalty payments (other than a sale or transfer of such
receivables or royalty payments to a Subsidiary), the aggregate amount of cash
consideration received by the Company or any of its Subsidiaries from such sale
or transfer, but only to the extent representing the outstanding equivalent of
principal, capital or comparable interests in respect of such receivables or
royalty payments that remain uncollected at such time and would not be
distributed to the Company or a Subsidiary if such Permitted Securitization
Transactions were to be terminated at such time.
 
“Securitization Subsidiary” means any Subsidiary that is formed by the Company
or any of its Subsidiaries for the sole purpose of effecting or facilitating a
Permitted Securitization Transaction and that (a) owns no assets other than
receivables, royalty payments and other assets that are related to such
Permitted Securitization Transaction and (b) engages in no business and incurs
no Indebtedness, in each case, other than those related to such Permitted
Securitization Transaction.
 
“Sold Business” means any Person, property, business or asset sold, transferred
or otherwise disposed of by the Company or any Subsidiary, other than in the
ordinary course of business.
 
“Specified Currency” has the meaning assigned to such term in Section 9.14.
 
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  LIBOR Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Sterling” or “£”means lawful currency of the United Kingdom.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
25


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Company; provided that except for
purposes of Sections 3.04, 3.11, 5.01(a), 5.01(b) and 5.01(f), the term
“Subsidiary” shall not include a Non-Controlled Subsidiary.
 
“Subsidiary Borrowers” means each Subsidiary as to which an Election to
Participate shall have been delivered to the Administrative Agent, but in each
case excluding any such Subsidiary as to which an Election to Terminate shall
have been delivered to the Administrative Agent, in each case pursuant to
Section 2.21.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lenders” means JPMorgan Chase Bank, N.A., in its capacity as lender
of Swingline Loans hereunder, and Citibank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Tranche A Swingline Loan or Tranche B Swingline Loan.
 
“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
hereunder.
 
“System Unit” means any restaurant operated under the name Kentucky Fried
Chicken, KFC, Pizza Hut, Taco Bell, A&W, Long John Silver’s or any other brand
that is acquired and operated by the Company or a Subsidiary or franchised or
licensed by the Company or a Subsidiary to any of its franchisees or licensees.
 
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Tranche A Commitment” means, with respect to each Lender, the commitment of
such Lender to make Tranche A Revolving Loans and to acquire
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
26


participations in Tranche A Letters of Credit and Tranche A Swingline Loans
hereunder,  expressed as an amount representing the maximum aggregate amount of
such Lender’s Tranche A Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.20 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04.  The initial amount of each Lender’s Tranche A Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Tranche A Commitment, as the case may be.  The aggregate
amount of Tranche A Commitments on the Effective Date is US$25,000,000.
 
“Tranche A Competitive Loan” means a Competitive Loan that is made pursuant to a
Competitive Bid Request that designates such Competitive Loan to be made in
response thereto as a Tranche A Competitive Loan.
 
“Tranche A LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Tranche A Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements made in respect of Tranche A Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time.  The Tranche A LC Exposure of any Tranche A Lender at any time shall
be its Applicable Percentage of the total Tranche A LC Exposure at such time.
 
“Tranche A Lender” means a Lender with a Tranche A Commitment or Tranche A
Revolving Credit Exposure.
 
“Tranche A Letter of Credit” means a Letter of Credit that is designated as a
Tranche A Letter of Credit pursuant to the notice of the applicable Borrower
requesting such Letter of Credit as contemplated by Section 2.06(b).  As of the
Effective Date, each Existing Letter of Credit shall constitute a Tranche A
Letter of Credit as though issued pursuant to this Agreement on the Effective
Date.
 
“Tranche A Revolving Credit Exposure” means, with respect to any Tranche A
Lender at any time, the sum of (a) the outstanding principal amount of such
Tranche A Lender’s Tranche A Revolving Loans and (b) its Tranche A LC Exposure
and Tranche A Swingline Exposure at such time.
 
“Tranche A Revolving Loan” means a Loan made pursuant to Section 2.01(a).  Each
Tranche A Revolving Loan shall be an ABR Loan or a LIBOR Loan.
 
“Tranche A Swingline Exposure” means, at any time, the aggregate principal
amount of all Tranche A Swingline Loans outstanding at such time.  The Tranche A
Swingline Exposure of any Tranche A Lender at any time shall be its Applicable
Percentage of the total Tranche A Swingline Exposure at such time.
 
“Tranche A Swingline Loan” means a Loan made pursuant to Section 2.05 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Tranche A Swingline Loan.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
27


“Tranche B Commitment” means, with respect to each Lender, the commitment of
such Lender to make Tranche B Revolving Loans and to acquire participations in
Tranche B Letters of Credit and Tranche B Swingline Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Lender’s Tranche
B Revolving Credit Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.09, (b) increased from time to time
pursuant to Section 2.20 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Tranche B Commitment is set forth on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Tranche B Commitment, as the case may be.  The aggregate amount of Tranche B
Commitments on the Effective Date is US$1,125,000,000.
 
“Tranche B Competitive Loan” means a Competitive Loan that is made pursuant to a
Competitive Bid Request that designates such Competitive Loan to be made in
response thereto as a Tranche B Competitive Loan.
 
“Tranche B LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Tranche B Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements made in respect of Tranche A Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time.  The Tranche B LC Exposure of any Tranche A Lender at any time shall
be its Applicable Percentage of the total Tranche B LC Exposure at such time.
 
“Tranche B Lender” means a Lender with a Tranche B Commitment or a Tranche B
Revolving Credit Exposure.
 
“Tranche B Letter of Credit” means a Letter of Credit that is designated as a
Tranche B Letter of Credit pursuant to the notice of the applicable Borrower
requesting such Letter of Credit as contemplated by Section 2.06(b).
 
“Tranche B Revolving Credit Exposure” means, with respect to any Tranche B
Lender at any time, the aggregate amount of the sum (a) the U.S. Dollar
Equivalents of such Tranche B Lender’s outstanding Tranche B Revolving Loans and
(b) its Tranche B LC Exposure and Tranche B Swingline Exposure at such time.
 
“Tranche B Revolving Loan” means a Loan made pursuant to Section 2.01(b).  Each
Tranche B Revolving Loan denominated in U.S. Dollars shall be an ABR Loan or a
LIBOR Loan.  Each Tranche B Revolving Loan denominated in Sterling shall e a
LIBOR Loan.  Each Tranche B Revolving Loan denominated in Euros shall be a
EURIBOR Loan.
 
“Tranche B Swingline Exposure” means, at any time, the aggregate principal
amount of all Tranche B Swingline Loans outstanding at such time.  The Tranche B
Swingline Exposure of any Tranche B Lender at any time shall be its Applicable
Percentage of the total Tranche B Swingline Exposure at such time.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
28


“Tranche B Swingline Loan” means a Loan made pursuant to Section 2.05 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Tranche B Swingline Loan.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate, the
Alternate Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO
Rate or a Fixed Rate.
 
“U.S. Dollar Equivalent” means, on any Determination Date, (a) with respect to
any amount in U.S. Dollars, such amount and (b) with respect to any amount in
any currency other than U.S. Dollars, the equivalent in U.S. Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.05 using
the Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section.
 
“U.S. Dollars” or “US$” or “$” refers to lawful money of the United States of
America.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche A
Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or by Class and
Type (e.g., a “Tranche A LIBOR Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Tranche A Revolving Borrowing”) or
by Type (e.g., a “LIBOR Revolving Borrowing”) or by Class and Type (e.g., a
“Tranche A LIBOR Revolving Borrowing”).
 
SECTION 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]] 
 
 

--------------------------------------------------------------------------------

 
29


successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
SECTION 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application or interpretation thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until  such notice shall have been
withdrawn or such provision  amended in accordance herewith.
 
SECTION 1.05  Currency Translation.  The Administrative Agent shall determine
the U.S. Dollar Equivalent of any Revolving Borrowing denominated in a Committed
Alternative Currency, as of the date of the commencement of the initial Interest
Period therefor and as of the date of the commencement of each subsequent
Interest Period therefor, in each case using the Exchange Rate for such currency
in relation to U.S. Dollars in effect on the date that is three Business Days
prior to the date on which the applicable Interest Period shall commence, and
each such amount shall be the U.S. Dollar Equivalent of such Borrowing until the
next required calculation thereof pursuant to this sentence.  The Administrative
Agent shall notify the Company and the  Tranche B Lenders of each calculation of
the U.S. Dollar Equivalent of each such Revolving Borrowing.
 
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  (a)  Tranche A Commitments.  Subject to the terms
and conditions set forth herein, each Tranche A Lender agrees to make Tranche A
Revolving Loans denominated in U.S. Dollars to any Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Tranche A Lender’s Tranche A Revolving Credit Exposure
exceeding such Tranche A Lender’s Tranche A Commitment or (ii) the sum of the
total Tranche A Revolving Credit Exposures plus the aggregate principal amount
of outstanding Tranche A Competitive Loans exceeding the total Tranche A
Commitments.  Within the foregoing






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
30


limits and subject to the terms and conditions set forth herein, a Borrower may
borrow, prepay and reborrow Tranche A Revolving Loans.
 
(b) Tranche B Commitments.  Subject to the terms and conditions set forth
herein, each Tranche B Lender agrees to make Tranche B Revolving Loans
denominated in U.S. Dollars or in any Committed Alternative Currency to any
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Tranche B Lender’s Tranche B
Revolving Credit Exposure exceeding such Tranche B Lender’s Tranche B Commitment
or (ii) the sum of the total Tranche B Revolving Credit Exposures plus the
aggregate principal amount of outstanding Tranche B Competitive Loans exceeding
the total Tranche B Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, a Borrower may borrow, prepay and
reborrow Tranche B Revolving Loans.
 
SECTION 2.02.  Loans and Borrowings.  (a)  Each Tranche A Revolving Loan shall
be made as part of a Tranche A Revolving Borrowing consisting of Tranche A
Revolving Loans of the same Type made by the Tranche A Lenders ratably in
accordance with their respective Tranche A Commitments.  Each Tranche B
Revolving Loan shall be made as part of a Tranche B Revolving Borrowing
consisting of Tranche B Revolving Loans of the same Type and currency made by
the Tranche B Lenders ratably in accordance with their respective Tranche B
Commitments.  Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04.  The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.


(b)  Subject to Section 2.14, (i) each Revolving Borrowing denominated in U.S.
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, (ii) each
Revolving Borrowing denominated in Sterling shall be comprised entirely of LIBOR
Loans, (iii) each Revolving Borrowing denominated in Euros shall be comprised
entirely of EURIBOR Loans and (iv) each Competitive Borrowing shall be comprised
entirely of LIBOR Loans, EURIBOR Loans or Fixed Rate Loans, in each case as the
applicable Borrower may request in accordance herewith.  Each Swingline Loan
shall be an ABR Loan unless otherwise agreed by the applicable Borrower and the
Swingline Lender pursuant to Section 2.13(d).  Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement and shall not result in any
increased costs under Section 2.15 or any obligation by the applicable Borrower
to make any payment under Section 2.17 in excess of the amounts, if any, that
such Lender would be entitled to claim under Section 2.15 or 2.17, as
applicable, without giving effect to such change in lending office.
 
(c) At the commencement of each Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
31


the Borrowing Minimum.  At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$10,000,000; provided that an ABR Revolving
Borrowing of either Class may be in an aggregate amount (i) that is equal to the
entire unused balance of the total Commitments of such Class, (ii) that is
required to finance the reimbursement of an LC Disbursement of such Class or
that is required to finance the repayment of outstanding Swingline Loans of such
Class as contemplated by paragraph (d) below.  Each Competitive Borrowing shall
be in an aggregate amount that is an integral multiple of US$1,000,000 and not
less than US$10,000,000 (or, in the case of a Competitive Borrowing made in an
Alternative Currency, a Dollar Amount of not less than US$10,000,000).  Each
Swingline Loan shall be in an amount that is an integral multiple of US$100,000
and not less than US$500,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen LIBOR Revolving Borrowings and EURIBOR Revolving
Borrowings outstanding.
 
(d) Subject to Section 2.05, at the request of a Swingline Lender, the Lenders
of the applicable Class will be required to make ABR Revolving Loans of the
applicable Class on the Business Day immediately preceding the last day of any
calendar quarter in an aggregate amount equal to the principal amount of such
Swingline Lender’s Swingline Loans of such Class then outstanding, the proceeds
of which shall be applied to repay such Swingline Loans.
 
(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent (and,
in the case of an Alternative Currency Borrowing, with a copy to the London
Administrative Agent) of such request by telephone (a) in the case of a LIBOR
Borrowing denominated in U.S. Dollars, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing, (b) in the case
of a LIBOR Borrowing denominated in Sterling or a EURIBOR Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing and (c) in the case of an ABR Borrowing, not later than 10:00 a.m.,
Local Time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the applicable Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the applicable
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
 
(i)  
the identity of the Borrower in respect of the requested Borrowing;

 
(ii)  
the Class of such Borrowing;

 
(iii)  
the currency and the aggregate principal amount of such Borrowing;

 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
32


(iv)  the date of such Borrowing, which shall be a Business Day;
 
(v)  
the Type of such Borrowing;

 
(vi)  
in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 
(vii)  
the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.

 
Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the applicable
Agent if such failure is not corrected promptly after such Agent shall give
written or telephonic notice thereof to the applicable Borrower and, if so
rejected, will be of no force or effect.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the applicable Agent shall
advise each Lender that will make a Loan as part of the requested Borrowing of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.
 
SECTION 2.04  Competitive Bid Procedure.  (a)  Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
any Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans of either
Class; provided that the sum of the total Revolving Credit Exposures of a Class
plus the aggregate principal amount of outstanding Competitive Loans of such
Class at any time shall not exceed the total Commitments of such Class.  To
request Competitive Bids, the applicable Borrower shall notify the applicable
Agent of such request by telephone (x) in the case of a LIBOR Borrowing
denominated in U.S. Dollars, not later than 11:00 a.m., Local Time, four
Business Days before the date of the proposed Borrowing, (y) in the case of a
Fixed Rate Borrowing denominated in U.S. Dollars, not later than 10:00 a.m.,
Local Time, one Business Day before the date of the proposed Borrowing and (z)
in the case of a Competitive Borrowing to be made in an Alternative Currency in
accordance with subsection (g) of this Section, not later than 10:00 a.m., Local
Time, six Business Days before the date of the proposed Borrowing; provided that
the Borrowers may submit up to (but not more than) three Competitive Bid
Requests on the same day, but a Competitive Bid Request shall not be made within
five Business Days after the date of any previous Competitive Bid Request,
unless any and all such previous Competitive Bid Requests shall have been
withdrawn or all Competitive Bids received in response thereto rejected.  Each
such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the applicable Agent of a written Competitive Bid
Request in a form approved by such Agent and signed by the applicable
Borrower.  Each such telephonic and written Competitive Bid Request shall
specify the following information in compliance with Section 2.02:
 
(i)  
the identity of the Borrower in respect of the requested Borrowing;

 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]] 
 
 

--------------------------------------------------------------------------------

 
33


(ii)  
whether such Borrowing is to be a Borrowing of Tranche A Competitive Loans or
Tranche B Competitive Loans;

 
(iii)  
the aggregate principal amount of the requested Borrowing (expressed in U.S.
Dollars);

 
(iv)  
the date of such Borrowing, which shall be a Business Day;

 
(v)  
the Type of such Borrowing;

 
(vi)  
the currency in which the proposed Borrowing is to be made, which shall be U.S.
Dollars or, subject to paragraph (g) of this Section, an Alternative Currency;

 
(vii)  
the Interest Period to be applicable to such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 
(viii)  
the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.

 
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the applicable Agent shall notify the Lenders of the details thereof by
telecopy, inviting the Lenders to submit Competitive Bids.
 
(b) Each Lender of the applicable Class may (but shall not have any obligation
to) make one or more Competitive Bids to the applicable Borrower in response to
a Competitive Bid Request.  Each Competitive Bid by a Lender must be in a form
approved by the applicable Agent and must be received by such Agent by telecopy,
in the case of (i) a LIBOR Competitive Borrowing denominated in U.S. Dollars,
not later than 9:30 a.m., Local Time, three Business Days before the proposed
date of such Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., Local Time, on the proposed date of such
Competitive Borrowing.  Competitive Bids that do not conform substantially to
the form approved by the applicable Agent may be rejected by such Agent, and
such Agent shall notify the applicable Lender as promptly as practicable.  Each
Competitive Bid shall specify (i) the principal amount (which shall be expressed
in U.S. Dollars and be a minimum of US$5,000,000 and an integral multiple of
US$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the applicable Borrower) of the Competitive Loan or Loans
that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates at
which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places), (iii) the currency in which such Loan or Loans will be made and (iv)
the Interest Period applicable to each such Loan and the last day thereof.
 
(c) The applicable Agent shall promptly notify the applicable Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
34


Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
 
(d) Subject only to the provisions of this paragraph, the applicable Borrower
may accept or reject any Competitive Bid.  The applicable Borrower shall notify
the applicable Agent by telephone, confirmed by telecopy in a form approved by
such Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, (i) in the case of a LIBOR Competitive Borrowing or a EURIBOR
Competitive Borrowing, not later than 10:30 a.m., Local Time, three Business
Days before the date of the proposed Competitive Borrowing and (ii) in the case
of a Fixed Rate Borrowing, not later than 10:30 a.m., Local Time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of
such Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) such Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if such Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by such Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, such
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of US$5,000,000 and an integral multiple of
US$1,000,000; provided further that if a Competitive Loan must be in an amount
less than US$5,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of US$1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of US$1,000,000
in a manner determined by such Borrower.  A notice given by the applicable
Borrower pursuant to this paragraph shall be irrevocable.
 
(e) The applicable Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
 
(f) If an Agent shall elect to submit a Competitive Bid in its capacity as a
Lender, it shall submit such Competitive Bid directly to the applicable Borrower
at least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to the applicable Agent pursuant
to paragraph (b) of this Section.
 
(g) Any Borrower may request Competitive Loans in an Alternative Currency,
subject to the terms and conditions of this subsection (g), in addition to the
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
35


other conditions applicable to such Loans hereunder.  Any request for
Competitive Loans in an Alternative Currency shall be subject to the following
conditions:
 
(i)  
after giving effect to any Competitive Borrowing in an Alternative Currency, the
aggregate Dollar Amount of all outstanding Competitive Loans denominated in
Alternative Currencies (other than Committed Alternative Currencies) shall not
exceed US$250,000,000, and

 
(ii)  
if there shall occur at or prior to 10:00 a.m., Local Time, on the date of any
Competitive Borrowing to be denominated in an Alternative Currency any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would, in the reasonable
opinion of any Lender that shall have offered to make any Competitive Loan in
connection with such Borrowing, make it impracticable for such Lender’s Loan to
be denominated in such Alternative Currency, then such Lender may by notice to
the applicable Borrower and the applicable Agent withdraw its offer to make such
Loan.

 
Any Competitive Loan which is to be made in an Alternative Currency in
accordance with this subsection (g) shall be advanced in the Equivalent Amount
of the Dollar Amount thereof and shall be repaid or prepaid in such Alternative
Currency in the amount borrowed.  Interest payable on any Loan denominated in an
Alternative Currency shall be paid in such Alternative Currency.
 
For purposes of determining whether the aggregate principal amount of Loans
outstanding hereunder exceeds any applicable limitation expressed in U.S.
Dollars, each Competitive Loan denominated in an Alternative Currency shall be
deemed to be in a principal amount equal to the Dollar Amount thereof.  The
Dollar Amount of any Competitive Loan with an Interest Period exceeding three
months in duration shall be adjusted on each date that would have been the last
day of an Interest Period for such Loan if such Loan had successive Interest
Periods of three months duration.  Each such adjustment shall be made by the
Lender holding such Loan by determining the amount in U.S. Dollars that would be
required in order to result in an Equivalent Amount in the applicable
Alternative Currency equal to the principal amount of the applicable Loan
outstanding on the date of the adjustment, and the amount in U.S. Dollars so
determined shall be the Dollar Amount of such Loan unless and until another
adjustment is required hereby.  Each Lender that makes a Competitive Loan
denominated in an Alternative Currency agrees to determine any such adjustments
if and when required to be made pursuant to this paragraph and to notify the
applicable Borrower and the applicable Agent of each such adjustment promptly
upon making such determination.
 
SECTION 2.05. Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lenders agree to make Swingline Loans denominated in
U.S. Dollars to any Borrower from time to time during the Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all outstanding Swingline Loans exceeding
US$150,000,000 or (ii) the sum of the total Revolving Credit Exposures of the
applicable
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
36


Class plus the aggregate principal amount of outstanding Competitive Loans of
such Class exceeding the total Commitments of such Class; provided that (A) no
Swingline Loans will be made on the last day of any calendar quarter and (B) if
any Swingline Loans of either Class are outstanding on the Business Day
immediately preceding the last day of any calendar quarter, the Lenders will be
required, if requested by a Swingline Lender, to make ABR Revolving Loans of
such Class on such day in an equivalent amount, the proceeds of which will be
applied to repay such Swingline Loans.  Within the foregoing limits and subject
to the terms and conditions set forth herein, a Borrower may borrow, prepay and
reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, Local Time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline Loan
and whether such Swingline Loan is to be a Tranche A Swingline Loan or a Tranche
B Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lenders of any such notice received from such Borrower.  The Swingline Lenders
shall make each Swingline Loan available to the applicable Borrower by means of
a credit to the general deposit account of such Borrower with the Administrative
Agent (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e), by remittance to the
applicable Issuing Bank) by 3:00 p.m., Local Time, on the requested date of such
Swingline Loan.  Each Swingline Lender shall be required to make available 50%
of each Swingline Loan requested by such Borrower.  No Swingline Lender shall be
required to make available any Swingline Loan if such Loan would cause the
aggregate amount of outstanding Swingline Loans of such Swingline Lender to
exceed US$75,000,000.
 
(c) A Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day (i) require the
Tranche A Lenders to acquire participations on such Business Day in all or a
portion of such Swingline Lender’s Tranche A Swingline Loans outstanding or (ii)
require the Tranche B Lenders to acquire participations on such Business Day in
all or a portion of such Swingline Lender’s Tranche B Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which the Tranche A Lenders or Tranche B Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Tranche A Lender or Tranche B Lender, as the case maybe, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the applicable Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Tranche A Lender and Tranche B Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Tranche A
Commitments or Tranche B Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each
Tranche A Lender and Tranche B Lender shall comply with its obligations under
this
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
37


paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Tranche A
Lenders and Tranche B Lenders), and the Administrative Agent shall promptly pay
to the applicable Swingline Lender the amounts so received by it from the
Tranche A Lenders or Tranche B Lenders, as the case may be.  The Administrative
Agent shall notify the Company of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
applicable Swingline Lender.  Any amounts received by a Swingline Lender from a
Borrower (or other party on behalf of a Borrower) in respect of a Swingline Loan
after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders of the applicable Class that shall
have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to such Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve any Borrower of any
default in the payment thereof.
 
SECTION 2.06. Letters of Credit.  (a)  General.  Upon the satisfaction (or
waiver in accordance with Section 9.02) of the conditions specified in Section
4.01, on the Effective Date, each Existing Letter of Credit will automatically,
without any action on the part of any Person, be deemed to be a Tranche A Letter
of Credit issued hereunder for the account of the applicable Borrower that is
the account party for such Existing Letter of Credit for all purposes of this
Agreement and the other Loan Documents.  In addition, subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit for its own account (for its own behalf or on behalf of any Subsidiary),
denominated in U.S. Dollars and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by such
Borrower to, or entered into by such Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control,
and any obligations or liabilities imposed on such Borrower under any such
letter of credit application (including by reason of rights or remedies granted
to an Issuing Bank) shall be disregarded (it being understood that this
Agreement sets forth all obligations and liabilities of such Borrower with
respect to Letters of Credit).
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the relevant Issuing Bank selected by such Borrower to issue such Letter of
Credit and the Administrative Agent (reasonably in
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
38


advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  In the case
of any such notice requesting the issuance of a Letter of Credit, such notice
also shall specify whether such Letter of Credit is to be a Tranche A Letter of
Credit or a Tranche B Letter of Credit.  If requested by the applicable Issuing
Bank, the applicable Borrower also shall submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit.  A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the applicable Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed US$500,000,000, (ii) the sum of the total Revolving
Credit Exposures of the applicable Class plus the aggregate principal amount of
outstanding Competitive Loans of such Class shall not exceed the total
Commitments of such Class and (iii) the LC Exposure attributable to the Letters
of Credit issued by any Issuing Bank (and its Affiliates) shall not exceed such
Issuing Bank’s LC Commitments.
 
(c) Expiration Date.  Except as set forth in Section 2.06(l), each Letter of
Credit shall expire at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date; provided that any Letter of Credit may provide for the automatic renewal
or extension thereof at the scheduled expiry thereof if (A) such Letter of
Credit also provides that the Issuing Bank in respect thereof may, by notice to
the beneficiary, elect not to so renew or extend such Letter of Credit and (B)
any such renewal or extension shall be for a period that expires at a date that
complies (except as set forth in Section 2.06(l)) with clauses (i) and (ii)
above.
 
(d) Participations.  By the issuance of a Letter of Credit of either Class (or
an amendment to a Letter of Credit of either Class increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Lenders, the Issuing Bank in respect of such Letter of Credit hereby
grants to each Lender of such Class, and each such Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit (including each
Existing Letter of Credit) equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Lender of a Class hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement of such Class made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
such Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
39


pursuant to this paragraph in respect of Letters of Credit of the applicable
Class is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments of either Class, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever;
provided that the foregoing shall not be construed to excuse the applicable
Issuing Bank from liability to the Lenders for damages caused by such Issuing
Bank’s gross negligence or willful misconduct.
 
(e) Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by such Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that such Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that such Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
such Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing (if such LC Disbursement is not less than
US$10,000,000) or Swingline Loan (if such LC Disbursement is not less than
US$500,000) in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan, as applicable.  If such
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable Class of the applicable LC Disbursement,
the payment then due from such Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender of the applicable Class shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from such Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders of the applicable Class), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders of the applicable Class.  Promptly following receipt by the
Administrative Agent of any payment from such Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders of the applicable Class
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse the applicable
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve such Borrower of its obligation to reimburse such LC
Disbursement.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
40


(f) Obligations Absolute.  The applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse an Issuing Bank from liability to such Borrower to the
extent of any direct or actual damages (as opposed to consequential damages,
claims in respect of which are hereby waived by such Borrower to the extent
permitted by applicable law) suffered by such Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit issued by it comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(g) Disbursement Procedures.  An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
41


(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that if such
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(e) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.
 
(i) Replacement of Issuing Bank.  Any Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the applicable Borrower or Borrowers
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j) Addition of Issuing Bank.  The Company may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement.  Any Lender
designated as an Issuing Bank pursuant to this paragraph (j) shall be deemed to
be an “Issuing Bank” for the purposes of this Agreement (in addition to being a
Lender) with respect to Letters of Credit issued by such Lender.
 
(k) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, each Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date in respect
of Letters of Credit issued for the account of such Borrower plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
42


the occurrence of any Event of Default with respect to the Company or such
Borrower described in clause (i) or (j) of Section 7.01.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Company and such Borrower under the Loan
Documents.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
applicable Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys received from a Borrower and deposited in such account
shall be applied by the Administrative Agent to reimburse any Issuing Bank for
LC Disbursements in respect of Letters of Credit issued for such Borrower’s
account and for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the such Borrower for such LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of such Borrower under this
Agreement.  If a Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, (i) such amount
(to the extent not applied as aforesaid) shall be returned to such Borrower
within three Business Days after all Events of Default have been cured or waived
and (ii) from time to time there shall be returned to such Borrower an amount
equal to the excess, if any, of the amount of cash collateral then held
hereunder over the amount of LC Exposure and accrued and unpaid interest
thereon.
 
(l) Any Borrower may request that an Issuing Bank allow, and an Issuing Bank may
(in its sole discretion) agree to allow, one or more Letters of Credit issued by
it to expire later than permitted by Section 2.06(c).  Any such Letter of Credit
is referred to herein as an “Extended Letter of Credit”.  The following
provisions shall apply to any Extended Letter of Credit, notwithstanding any
contrary provision set forth in this Agreement.
 
(i)  
The participations of each Lender in each Extended Letter of Credit shall
terminate at the close of business on the date that is five Business Days prior
to the Maturity Date, with the effect that the Lenders shall not have any
obligations to acquire participations in any LC Disbursement made
thereafter(other than in respect of demands for drawings submitted prior to such
termination).

 
(ii)  
On a date to be determined by the applicable Issuing Bank (in its sole
discretion), the applicable Borrower shall deposit with such Issuing Bank an
amount in cash equal to the LC Exposure as of such date attributable to the
Extended Letters of Credit issued by such Issuing Bank for the account of such
Borrower.  Each such deposit shall be held by the applicable Issuing Bank as
collateral for the obligations of such Borrower in respect of such Extended
Letters of Credit.  The applicable Issuing Bank shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which

 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
43


investments shall be made at the option and sole discretion of the applicable
Issuing Bank and at applicable Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
applicable Issuing Bank to reimburse LC Disbursements in respect of such
Extended Letters of Credit issued for the account of the applicable Borrower for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
such Borrower for the LC Exposure at such time.  If any Extended Letter of
Credit expires or is terminated, then within three Business Days thereafter the
relevant Issuing Bank shall return to such Borrower cash collateral then held
attributable to such Extended Letter of Credit (after deducting therefrom any
amounts owed to such Issuing Bank by such Borrower that are then due).
 
(iii)  
After the close of business on the date that is five Business Days prior to the
Maturity Date, the fees that would have accrued pursuant to clause (i) of
Section 2.12(b) (if the participations of the Lenders in the Extended Letters of
Credit had not terminated) shall continue to accrue on the LC Exposure in
respect of each Extended Letter of Credit and shall be payable to the applicable
Issuing Bank for its own account.

 
SECTION 2.07. Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof (i) in the case of Loans
denominated in U.S. Dollars or Revolving Loans denominated in a Committed
Alternative Currency, by wire transfer of immediately available funds in the
applicable currency by 12:00 noon, Local Time, to the account of the applicable
Agent most recently designated by it for such purpose by notice to the Lenders
or (ii) subject to the provisions of Section 2.04, if such Borrowing is a
Borrowing of Competitive Loans to be made in an Alternative Currency, by making
available the Equivalent Amount of such Alternative Currency (in such funds as
may then be customary for the settlement of international transactions in the
Alternative Currency) by 12:00 noon, local time at the place of payment, to the
account of the applicable Agent at such place as shall have been notified by
such Agent to the Lenders participating in such Borrowing by not less than five
Business Days’ notice; provided that Swingline Loans shall be made as provided
in Section 2.05.  The applicable Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the such Borrower maintained with such Agent in New York
City or London, as applicable, and designated by such Borrower in the applicable
Borrowing Request or Competitive Bid Request (or, in the case of a Borrowing
made in an Alternative Currency, to an account mutually agreed between such
Borrower and the applicable Agent for funding such Borrowing); provided that (i)
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank and (ii) ABR Revolving Loans made to refinance
outstanding Swingline Loans as provided in Section 2.02(d) shall be remitted by
the Administrative Agent to the applicable Swingline Lender.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
44


(b) Unless an Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to such
Agent such Lender’s share of such Borrowing, such Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
applicable Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to such Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to such Agent, at (i) in the case of such Lender, the greater of the Federal
Funds Effective Rate and a rate determined by the applicable Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of
such Borrower, the interest rate applicable to the Loans included in such
Borrowing.  If such Lender pays such amount to the applicable Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.08. Interest Elections.  (a)  Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a LIBOR Revolving Borrowing or a EURIBOR Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a LIBOR Revolving Borrowing or a
EURIBOR Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The applicable Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Competitive
Borrowings or Swingline Borrowings, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the applicable Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing in the same currency and of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the applicable Agent of a written
Interest Election Request in a form approved by such Agent and signed by the
applicable Borrower.  Without limiting the rights of any Borrower to repay
outstanding Borrowings or to make Borrowings in any currency permitted
hereunder, no Borrower shall be permitted to change the Borrower or currency of
any particular Borrowing once it has been made.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
45


(i)  
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 
(ii)  
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 
(iii)  
the Type of the resulting Borrowing; and

 
(iv)  
if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

 
If any such Interest Election Request requests a LIBOR or EURIBOR Borrowing but
does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the applicable
Agent shall advise each affected Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the applicable Borrower fails to deliver a timely Interest Election
Request (i) with respect to a LIBOR Revolving Borrowing denominated in U.S.
Dollars prior to the end of the Interest Period applicable thereto, then, unless
such Borrowing is repaid as provided herein, at the end of such Interest Period
such Borrowing shall be converted to an ABR Borrowing or (ii) with respect to a
LIBOR Revolving Borrowing or EURIBOR Revolving Borrower denominated in a
Committed Alternative Currency, then, unless such Borrowing is repaid as
provided herein, at the end of the Interest Period such Borrowing shall be
continued as a Borrowing of the same Type with an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the applicable Agent, at the request of the
Required Lenders, so notifies the applicable Borrower, then, so long as an Event
of Default is continuing (i) no outstanding Revolving Borrowing denominated in
U.S. Dollars may be converted to or continued as a LIBOR Borrowing, (ii) unless
repaid, each LIBOR Borrowing denominated in U.S. Dollars shall be converted to
an ABR Borrowing at the end of the Interest Period thereto and (iii) unless
repaid, each Revolving Borrowing denominated in a Committed Alternative Currency
shall be continued as a LIBOR Borrowing or a EURIBOR Borrowing, as the case may
be, with an Interest Period of one month’s duration.
 
SECTION 2.09. Termination, Reduction and Extension of Commitments.  (a)  Unless
previously terminated, the Commitments of each Class shall terminate on the
Maturity Date.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
46


(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments of either Class; provided that (i) each reduction of the Commitments
of either Class shall be in an amount that is an integral multiple of
US$5,000,000 and not less than US$10,000,000 and (ii) the Company shall not
terminate or reduce the Commitments of either Class if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.11, the sum
of the Revolving Credit Exposures of such Class plus the aggregate principal
amount of outstanding Competitive Loans of such Class would exceed the total
Commitments of such Class.
 
(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of either Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments of either Class delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
either Class shall be permanent.  Each reduction of the Commitments of either
Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments of such Class.
 
(d) (i)  The Company may, by delivery of a written request (a “Maturity Date
Extension Request”) to the Administrative Agent (which shall promptly deliver a
copy to each of the Lenders) not less than 30 days and not more than 60 days
prior to the first or second anniversary of the Effective Date, request that the
Lenders extend the Maturity Date for an additional period of one year (the
“Extended Maturity Date”); provided that there shall be no more than two
extensions of the Maturity Date pursuant to this Section.  Each Lender shall, by
notice to the Company and the Administrative Agent given not later than the 15th
day after the date of the Administrative Agent’s receipt of the Company’s
Maturity Date Extension Request (or such other date as the Company and the
Administrative Agent may otherwise agree, which may include extensions of any
previously announced date; such date, the “Extension Date”), advise the Company
whether or not it agrees to the requested extension (each such Lender agreeing
to a requested extension being called a “Consenting Lender”, and each such
Lender declining to agree to a requested extension being called a “Declining
Lender”).  Any Lender that has not so advised the Company and the Administrative
Agent by such Extension Date shall be deemed to have declined to agree to such
extension and shall be a Declining Lender.  If Lenders holding 66⅔% of the
aggregate Commitments shall have agreed to a Maturity Date Extension Request by
the Extension Date, then the Maturity Date shall, as to the Consenting Lenders,
be extended to the first anniversary of the Maturity Date theretofore in
effect.  The decision to agree or withhold agreement to any Maturity Date
Extension Request shall be at the sole discretion of each Lender.  The
Commitment of any Declining Lender shall terminate on the Maturity Date in
effect prior to giving effect to any such extension (such Maturity Date being
called the “Existing Maturity Date”).
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
47


(ii)  
It is understood that the Company shall have the right, pursuant to Section
2.19(b), at any time prior to the Existing Maturity Date, to replace a Declining
Lender with a Lender or other financial institution that will agree to the
applicable Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender as of the date it agrees
to replace such Declining Lender.

 
(iii)  
Notwithstanding the foregoing provisions of this Section 2.09, no extension of
the Existing Maturity Date shall be effective with respect to any Lender unless,
on and as of the Extension Date in respect of such extension, the conditions set
forth in Section 4.02 shall be satisfied (with all references in such Section to
a Borrowing being deemed to be references to such extension) and the
Administrative Agent shall have received a certificate to that effect, dated as
of such Extension Date, and executed by a Financial Officer.

 
(iv)  
On the Existing Maturity Date, if there remain any Declining Lenders and any
Revolving Loans are outstanding, each Borrower (A) shall prepay all Revolving
Loans then outstanding (including all accrued but unpaid interest thereon) and
(B) may, at its option, fund such prepayment by simultaneously borrowing
Revolving Loans of Class or Classes and the Types and for the Interest Periods
specified in a Borrowing Request delivered pursuant to Section 2.03, which
Revolving Loans shall be made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class or Classes (calculated after
giving effect to the termination of the Commitments of the Declining
Lenders).  The payments made pursuant to clause (A) above in respect of each
LIBOR Loan or EURIBOR Loan shall be subject to Section 2.16.

 
SECTION 2.10. Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent (and, in the
case of an Alternative Currency Loan, with a copy to the London Administrative
Agent) for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender owing by such Borrower on the Maturity Date, (ii)
to the applicable Agent for the account of each Lender the then unpaid principal
amount of each Competitive Loan owing by such Borrower on the last day of the
Interest Period applicable to such Loan and (iii) to each Swingline Lender the
then unpaid principal amount of each Swingline Loan of such Swingline Lender
owing by such Borrower on the earlier of the Maturity Date and the date that is
five Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing or Competitive Borrowing (other than a Revolving
Borrowing or Competitive Borrowing denominated in an Alternative Currency) is
made by a Borrower, such Borrower shall repay all Swingline Loans of such
Borrower which were outstanding at the time such Borrowing was requested.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
48


resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c) The applicable Agent shall maintain accounts in which it shall record (i)
the amount and currency of each Loan made to each Borrower hereunder, the Class
and Type thereof and, in the case of any LIBOR or EURIBOR Borrowing, the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by such Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or any
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of any Borrower to repay its Loans in accordance with the
terms of this Agreement.
 
(e) Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note.  In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the applicable Agent.  Thereafter,
the Loans of the applicable Borrower evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
 
SECTION 2.11. Prepayment of Loans.  (a)  Each Borrower shall have the right at
any time and from time to time to prepay any of its Borrowings in whole or in
part, subject to prior notice in accordance with paragraph (d) of this Section;
provided that such Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.
 
(b) If, as of any Revaluation Date, the sum of the total Revolving Credit
Exposures of either Class plus the aggregate principal amount of Competitive
Loans of such Class exceeds 105% of the total Commitments of such Class, then
the applicable Borrowers shall, not later than the date that is four Business
Days after the Company receives notice thereof from the Administrative Agent,
prepay one or more Revolving Borrowings or Swingline Borrowings in an aggregate
amount sufficient to reduce such sum to an amount that does not exceed the total
Commitments of such Class.
 
(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
49


(d) The applicable Borrower shall notify the applicable Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment by such Borrower hereunder (i) in the case of
prepayment of a LIBOR Revolving Borrowing or EURIBOR Revolving Borrowing, not
later than 11:00 a.m., Local Time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., Local Time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, Local Time, on the date of prepayment.  Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the applicable Agent shall advise the
participating Lenders of the contents thereof.  Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same currency and Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
 
SECTION 2.12. Fees.  (a)  The Company agrees to pay to the Administrative Agent,
for the account of each Lender, a facility fee, which shall accrue at the
Applicable Rate on the daily amount of each Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that if any
Lender continues to have any Revolving Credit Exposure of either Class after its
Commitment of such Class terminates, then such facility fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure of such
Class from and including the date on which such Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure.  Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments of such Class terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing with respect to
a Class after the date on which the Commitments of such Class terminate shall be
payable on demand.  All facility fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender of the applicable Class, a participation fee with respect to its
participations in Letters of Credit of such Class issued for the account of such
Borrower, which shall accrue at the same Applicable Rate as the spread over the
Adjusted LIBO rate applicable to LIBOR Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) attributable to such Letters of Credit during
the period from and
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
50


including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment of the applicable Class terminates and the date on
which such Lender ceases to have any LC Exposure attributable to such Letters of
Credit, and (ii) to each Issuing Bank a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Company and such
Issuing Bank on the average daily amount of the LC Exposure attributable to such
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any such
LC Exposure attributable to such Letters of Credit, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any such Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
with respect to Letters of Credit of a Class shall be payable on the date on
which the Commitments of such Class terminate and any such fees accruing after
the date on which the Commitments of such Class terminate shall be payable on
demand.  Any other fees payable to such Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(c) Each Borrower agrees to pay to the Administrative Agent for the account of
each Lender its Applicable Percentage of a utilization fee that shall accrue at
the Applicable Rate on the daily total amount of such Borrower’s outstanding
Loans (including Competitive Loans and Swingline Loans but excluding Letters of
Credit) during any period in which the total amount of outstanding Loans of all
Borrowers (including Competitive Loans and Swingline Loans but excluding Letters
of Credit) is greater than 50% of the total Commitments; provided that if such
Lender continues to have any Revolving Credit Exposure to such Borrower (other
than pursuant to Section 2.07(l)) after such Lender’s Commitment terminates,
then such utilization fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure to such Borrower from and including the date
on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any such Revolving Credit Exposure.  Accrued utilization
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any utilization fees accruing after the date on which the Commitments terminate
shall be payable on demand.  All utilization fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(d) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
51


(e) All fees payable hereunder shall be paid in U.S. Dollars on the dates due,
in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of facility fees, participation fees and utilization fees, to the
Lenders.  Fees paid shall not be refundable under any circumstances.
 
SECTION 2.13. Interest.  (a)  The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
 
(b) The Loans comprising each LIBOR Borrowing shall bear interest (i) in the
case of a LIBOR Revolving Loan, at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate or (ii) in the case
of a LIBOR Competitive Loan, at the LIBO Rate for the Interest Period in effect
for such Borrowing plus (or minus, as applicable) the Margin applicable to such
Loan.
 
(c) The Loans comprising each EURIBOR Borrowing shall bear interest (i) in the
case of a EURIBOR Revolving Loan, at the Adjusted EURIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate or (ii) in the case
of a EURIBOR Competitive Loan, at the Adjusted EURIBO Rate for the Interest
Period in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan..
 
(d) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
 
(e) Each Swingline Loan shall bear interest at the rate then applicable to ABR
Loans pursuant to paragraph (a) of this Section unless the applicable Borrower
(or the Company) and the applicable Swingline Lender shall have agreed in
writing that a different rate shall apply (in which case such different rate
shall apply).
 
(f) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, (ii) in the case of any other amount denominated in U.S.
Dollars, 2% plus the rate applicable to ABR Loans as provided in paragraph (a)
of this Section or (iii) in the case of any other amount denominated in an
Alternative Currency, 2% plus (A) in the event that there is only one LIBOR
Borrowing or one EURIBOR Borrowing outstanding at such time in such Alternative
Currency, the rate applicable to LIBOR Loans or EURIBOR Loans comprising such
LIBOR Borrowing or EURIBOR Borrowing, as the case may be, in such Alternative
Currency as provided in paragraph (b) of this Section, (B) in the event that
there are more than one LIBOR Borrowing or one EURIBOR Borrowing outstanding at
such time in such Alternative Currency, the weighted average of the rates
applicable to the LIBOR Loans or EURIBOR Loans comprising such LIBOR Borrowing
or EURIBOR
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
52


Borrowing, as the case may be, in such Alternative Currency as provided in
paragraph (b) of this Section and (C) in the event that there are no LIBOR
Borrowings or EURIBOR Borrowings outstanding at such time, the rate that would
be applicable to a LIBOR Loan or EURIBOR Loan having an Interest Period of one
month assuming that such LIBOR Loan or EURIBOR Loan, as the case may be, were
made at such time.
 
(g) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans of either Class,
upon termination of the Commitments of such Class; provided that (i) interest
accrued pursuant to paragraph (f) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the applicable
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any LIBOR Revolving Loan or EURIBOR Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.  All
interest shall be payable in the currency in which the applicable Loan is
denominated.
 
(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate, Adjusted EURIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:
 
(a) the applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the Adjusted EURIBO Rate,
as applicable, for such Interest Period; or
 
(b) the applicable Agent is advised by the Required Lenders (or, in the case of
a LIBOR Competitive Loan or EURIBOR Competitive Loan, the Lender that is
required to make such Loan) that the Adjusted LIBO Rate, the LIBO Rate or the
Adjusted EURIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
 
then the applicable Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until such Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
53


exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a LIBOR
Borrowing or EURIBOR Borrowing, as the case may be, shall be ineffective, (ii)
if any Borrowing Request requests a LIBOR Borrowing denominated in U.S. Dollars,
such Borrowing shall be made as an ABR Borrowing and (iii) any request by the
Company for a LIBOR Competitive Borrowing, EURIBOR Competitive Borrowing or a
Revolving Borrowing in a Committed Alternative Currency shall be ineffective;
provided that (A) if the circumstances giving rise to such notice do not affect
all the Lenders, then requests by any Borrower for LIBOR Competitive Borrowings
may be made to Lenders that are not affected thereby, (B) if the circumstances
giving rise to such notice affect Borrowings of only one Type or currency, then
the other Type or currencies of Borrowings shall be permitted and (C) if the
circumstances giving rise to such notice affect one or more Borrowers but not
all Borrowers, then Borrowings by the unaffected Borrower or Borrowers shall not
be affected thereby.
 
SECTION 2.15. Increased Costs.  (a)  If any Change in Law shall:
 
(i)  
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or the Adjusted EURIBO Rate) or any Issuing Bank; or

 
(ii)  
impose on any Lender, any Issuing Bank or the London or European interbank
market any other condition affecting this Agreement or LIBOR Loans, EURIBOR
Loans or Fixed Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan, EURIBOR Loan or Fixed Rate Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the applicable Borrower or the Company will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)  If any Lender or any Issuing Bank reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
54


time the applicable Borrower or the Company will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The applicable Borrower or the Company shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower and the Company shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
 
SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan, EURIBOR Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any LIBOR Loan or EURIBOR Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any LIBOR Loan, EURIBOR Loan or Fixed
Rate Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), (d) the failure to borrow any Competitive Loan
after accepting the Competitive Bid to make such Loan, or (e) the assignment of
any LIBOR Loan, EURIBOR Loan or Fixed Rate Loan other than on the last day of
the Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.19, then, in any such event, the applicable Borrower shall
compensate each affected Lender for the loss, cost and expense attributable to
such event.  In the case of a LIBOR Loan or EURIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate or the
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
55


Adjusted EURIBO Rate, as the case may be, that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency and of a comparable amount and period from other banks in
the London or European interbank market.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.
 
SECTION 2.17. Taxes.  (a)  Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the applicable Agent, Lender or Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The applicable Borrower shall indemnify each Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of such Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the applicable Borrower by a Lender or an Issuing Bank,
or by an Agent on its own behalf or on behalf of a Lender or an Issuing Bank,
shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, the applicable Borrower shall
deliver to the applicable Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to such Agent.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
56


(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
applicable Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate; provided that with respect to amounts
payable by a Foreign Subsidiary Borrower, such Lender has received written
notice from such Foreign Subsidiary Borrower advising it of the availability of
such exemption or reduction and such Foreign Subsidiary Borrower shall cooperate
with such Lender in preparing all applicable documentation.
 
(f) The Company, each Borrower in the United Kingdom and each Lender in the
United Kingdom that is a Foreign Lender also agree to the matters set forth in
Schedule 2.17 to this Agreement.
 
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)   Except for payments required to be made hereunder in a
Committed Alternative Currency in respect of principal of and interest on
Revolving Loans denominated in such currency, or in an Alternative Currency as
expressly provided in Section 2.04(g), each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) in U.S. Dollars prior to 12:00 noon, Local Time, on
the date when due, in immediately available funds, without set-off or
counterclaim.  All such payments in U.S. Dollars shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to an Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto,
without set-off or counterclaim.  All payments to be made by a Borrower in an
Alternative Currency shall be made in such Alternative Currency in such funds as
may then be customary for the settlement of international transactions in such
Alternative Currency for the account of the London Administrative Agent at such
time and at such place as shall have been notified by the London Administrative
Agent to the applicable Borrower by not less than four Business Days’
notice.  Any amounts received after the time required to be received hereunder
on any date may, in the discretion of the applicable Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  The applicable Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under any Loan Document of principal or interest in respect of any Loan
denominated in an Alternative Currency or of any breakage indemnity in respect
of any such Loan shall be made in the currency in which such Loan is
denominated.   All other payments required to be made by any Loan Party under
any Loan Document shall be made in U.S. Dollars except that any amounts payable
under Section 2.15, 2.17 or 9.03
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
57


(or any indemnification or expense reimbursement provision of any other Loan
Document) that are invoiced in a currency other than U.S. Dollars shall be
payable in the currency so invoiced.  Any payment required to be made by an
Agent hereunder shall be deemed to have been made by the time required if such
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment.
 
(b) If at any time insufficient funds are received by and available to any Agent
to pay fully all amounts of principal, unreimbursed LC Disbursements, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties; provided that all funds received by such Agent in an
Alternative Currency shall be applied ratably to the payment of amounts due with
respect to Loans denominated in such Alternative Currency in accordance with the
provisions of this paragraph to the parties entitled thereto in accordance with
the amounts then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
58


(d) Unless an Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to such Agent for the account of
any Lenders or any Issuing Bank hereunder that such Borrower will not make such
payment, such Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or Issuing Bank, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the applicable Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to such Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to such Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by such Agent in accordance with banking
industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the applicable Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by such Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to file any certificate or document reasonably requested by
the Company or designate a different lending office for funding or booking its
affected Loans hereunder or to assign its affected rights and obligations
hereunder to another of its offices, branches or affiliates, if such filing,
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) in the
judgment of such Lender, would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender.  The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b) If any Lender is a Declining Lender in respect of any Maturity Date
Extension Request, or if any Lender requests compensation under Section 2.15, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, or if the
Company is entitled to replace a Lender pursuant to Section 9.02(c), then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than in respect of any outstanding Competitive Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
59


written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans (other than Competitive Loans)
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrower or the Company (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of any such assignment resulting from a Lender
being a Declining Lender, the assignee shall have agreed to the applicable
Maturity Date Extension Request; provided further that, in the case of any such
right to require assignment by a Lender that becomes a Declining Lender, such
right shall not apply after the applicable Extension Date unless the applicable
Maturity Date Extension Request shall have become effective.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
 
SECTION 2.20. Increase in Commitments.  (a)  The Company may, by written notice
to the Administrative Agent (which shall promptly deliver a copy to each of the
Lenders of the applicable Class), request that the Tranche A Commitments or the
Tranche B Commitments be increased; provided that the total Commitments shall
not be increased by more than US$500,000,000 during the term of this Agreement
pursuant to this Section.  Such notice shall set forth the amount of the
requested increase in the total Commitments, the Class to be so increased and
the date on which such increase is requested to become effective (which shall be
not less than 10 Business Days or more than 60 days after the date of such
notice), and shall offer each Lender of such Class the opportunity to increase
its Commitment of such Class by its Applicable Percentage of the proposed
increased amount.  Each Lender shall, by notice to the Company and the
Administrative Agent given not more than 10 days after the date of the Company’s
notice, either agree to increase its Commitment of the applicable Class by all
or a portion of the offered amount (each Lender so agreeing being an “Increasing
Lender”) or decline to increase its Commitment of the applicable Class (and any
Lender that does not deliver such a notice within such period of 10 days shall
be deemed to have declined to increase its Commitment of such Class).  In the
event that, on the 10th day after the Company shall have delivered a notice
pursuant to the first sentence of this paragraph, the Lenders of the applicable
Class shall have agreed pursuant to the preceding sentence to increase their
Commitments of such Class by an aggregate amount less than the increase in the
total Commitments of such Class requested by the Company, the Company may
arrange for one or more banks or other financial institutions (any such bank or
other financial institution being called an “Augmenting Lender”), which may
include any Lender, to extend Commitments of such Class or increase their
existing Commitments of such Class in an aggregate amount equal to the
unsubscribed amount; provided that each Augmenting Lender, if not already a
Lender of either Class hereunder, shall be subject to the approval of the
Administrative Agent, each Issuing Bank and each Swingline Lender (such
approvals not to be unreasonably withheld), and the Company and each
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
60


Augmenting Lender shall execute all such documentation as the Administrative
Agent shall reasonably specify to evidence its Commitment of such Class and/or
its status as a Lender of such Class hereunder.  Any increase in the total
Commitments of either Class may be made in an amount which is less than the
increase requested by the Company if the Company is unable to arrange for, or
chooses not to arrange for, Augmenting Lenders.
 
(b) On the effective date (the “Increase Effective Date”) of any increase in the
total Commitments of either Class pursuant to this Section 2.20 (the “Commitment
Increase”), if any Revolving Loans of such Class are outstanding, then (unless
all Lenders of such Class participate ratably in such Commitment Increase in
accordance with their Commitments of such Class in effect prior to giving effect
to such Commitment Increase) each Borrower (i) shall prepay all its Revolving
Loans of such Class then outstanding (including all accrued but unpaid interest
thereon) and (ii) may, at its option, fund such prepayment by simultaneously
borrowing Revolving Loans of the Types and for the Interest Periods specified in
a Borrowing Request delivered pursuant to Section 2.03, which Revolving Loans of
such Class shall be made by the Lenders of such Class (including the Increasing
Lenders and the Augmenting Lenders, if any) ratably in accordance with their
respective Commitments of such Class (calculated after giving effect to the
Commitment Increase).  The payments made pursuant to clause (i) above in respect
of each LIBOR Loan shall be subject to Section 2.16.
 
(c) Increases and new Commitments of either Class created pursuant to this
Section 2.20 shall become effective on the date specified in the notice
delivered by the Company pursuant to the first sentence of paragraph (a) above;
provided that the Company may, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld), extend such date by up to 30
days by delivering written notice to the Administrative Agent no less than three
Business Days prior to the date specified in the notice delivered by the Company
pursuant to the first sentence of paragraph (a) above.
 
(d) Notwithstanding the foregoing, no increase in the total Commitments of
either Class (or in the Commitment of such Class of any Lender of such Class) or
addition of an Augmenting Lender shall become effective under this Section
unless (i) on the date of such increase, the conditions set forth in paragraphs
(a) and (b) of Section 4.02 shall be satisfied and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Company, and (ii) the Administrative Agent shall have
received (with sufficient copies for each of the Lenders of such Class)
documents consistent with those delivered on the Effective Date under clauses
(c) and (d) of Section 4.01.
 
SECTION 2.21. Subsidiary Borrowers.  (a)  The Company may at any time and from
time to time elect that any wholly owned Subsidiary become a Borrower eligible
to borrow Revolving Loans or Swingline Loans, or to have Letters of Credit
issued for its account, by delivering to the Administrative Agent an Election to
Participate with respect to such Subsidiary.  The eligibility of any Subsidiary
Borrower to borrow hereunder, and to have Letters of Credit issued for its
account, shall terminate
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
61


when the Administrative Agent receives an Election to Terminate with respect to
such Subsidiary.  Each Election to Participate delivered to the Administrative
Agent shall be duly executed on behalf of the relevant Subsidiary and the
Company, and each Election to Terminate delivered to the Administrative Agent
shall be duly executed on behalf of the Company, in such number of copies as the
Administrative Agent may request.  The delivery of an Election to Terminate
shall not affect any obligation of the relevant Subsidiary theretofore
incurred.  The Administrative Agent shall promptly give notice to the Lenders of
its receipt of any Election to Participate or Election to Terminate.
 
(b) Any election, notice or other action that may be given or taken by a
Subsidiary Borrower hereunder may be given or taken by the Company on behalf of
such Subsidiary Borrower, and the Administrative Agent and the Lenders shall be
entitled to rely thereon, conclusively, without inquiry, and such election,
notice or other action shall be binding upon such Subsidiary Borrower.  Each
Subsidiary Borrower hereby consents to the foregoing, and assumes all
responsibility for elections, notices or actions hereunder given or taken on its
behalf by the Company.
 
 
ARTICLE III
 
Representations and Warranties
 
The Company represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and  is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required, in
each case except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action.  This Agreement (or, in the case of a Subsidiary Borrower, its Election
to Participate, as applicable) and any promissory notes issued pursuant to
Section 2.10(e) have been duly executed and delivered by the Company and each
Subsidiary that is a Subsidiary Borrower and constitute, and the Guarantee
Agreement when executed and delivered by any Loan Party that becomes party
thereto will constitute, a legal, valid and binding obligation of the Company,
such Subsidiary Borrower or such Loan Party, as the case may be, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
62


SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Company or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment (other than pursuant to this Agreement or repayment of amounts owing
under the Existing Credit Agreement) to be made by the Company or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries, except, with respect to
clauses (b) and (c), any such violations, defaults and payments which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect and except, with respect to clause (d), any such Liens
set forth in Schedule 6.02.
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lenders (i) its consolidated balance
sheet and statements of income, stockholder’s equity and cash flows as of and
for the fiscal year ended December 30, 2006, reported on by KPMG LLP,
independent public accountants, and (ii) its condensed consolidated balance
sheet as of September 8, 2007, its condensed consolidated statements of income
for the 12 week periods ended September 8, 2007 and September 9, 2006, and its
condensed consolidated statements of cash flows for the 12 week periods ended
September 8, 2007 and September 9, 2006, certified by its Financial
Officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
 
(b) As of the Effective Date, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole, since December 30, 2006.
 
SECTION 3.05.  Properties.  (a)  Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to the business of the Company and its Subsidiaries on a
consolidated basis, except for minor defects in title and other matters that do
not interfere with their ability to conduct their businesses on a consolidated
basis as currently conducted or to utilize such properties for their intended
purposes on a consolidated basis.
 
(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Company and its Subsidiaries on a consolidated
basis, and the use thereof by the Company and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
63


SECTION 3.06.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings (and, to the knowledge of the Company, there are no
investigations) by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries (i) as to which there is a reasonable
likelihood of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that, other
than actions, suits or proceedings commenced by any Agent or any Lender, involve
this Agreement or the Transactions.
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
 
(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.
 
SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
SECTION 3.08.  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.  Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
64


Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount which, if it were required
to be fully paid, would reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.11.  Disclosure.  The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject (to its knowledge, in the case of those to which
only its Non-Controlled Subsidiaries are subject), and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect; provided that for purposes of this
sentence, any information disclosed in any publicly available filing made by the
Company with the Securities and Exchange Commission pursuant to the rules and
regulations of the Securities and Exchange Commission shall be considered to
have been disclosed to the Lenders.  Except as set forth in Schedule 3.11,
neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Company by any of its authorized representatives to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), when
taken as a whole, contained, at the time so furnished, any material misstatement
of fact or omitted, at the time so furnished, to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made and the nature and scope of the report, financial
statement, certificate or other information being furnished, not materially
misleading; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
 
SECTION 3.12.  Initial Guarantors.  As of the Effective Date, there are no
Principal Domestic Subsidiaries other than the Initial Guarantors.
 
 
ARTIVLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  The amendment and restatement of the Existing
Credit Agreement as provided herein and the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
65


(b) The Administrative Agent (or its counsel) shall have received from each of
the Company and the Initial Guarantors either (i) a counterpart of the Guarantee
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of the Guarantee Agreement) that such party has signed a
counterpart of the Guarantee Agreement.
 
(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of Mayer Brown LLP and R. Scott Toop, Esq., counsel for the Loan
Parties, substantially in the form of Exhibits C-1 and C-2, respectively, and
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Required Lenders shall reasonably request.  The Company
hereby requests such counsel to deliver such opinions.
 
(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
 
(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, solely in his capacity as such and not individually,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
 
(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
 
(g) All outstanding loans, accrued and unpaid interest thereon and accrued an
unpaid fees and other amounts accrued and owing under the Existing Credit
Agreement shall be paid in full (without prejudice to any Borrower’s right to
borrow hereunder in order to finance such payment) and all commitments under the
Existing Credit Agreement (except those that are continuing as Commitments
hereunder) shall have been terminated.
 
(h) To the extent requested, the Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
information required under the Act.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the amendment and restatement of the
Existing Credit Agreement and the obligations of
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
66


the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on December 14, 2007 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Company set forth in this
Agreement shall be true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent that any such representations and warranties expressly relate to
an earlier date in which case any such representations and warranties shall be
true and correct (or, in the case of any such representation or warranty not
qualified as to materiality, true and correct in all material respects) at and
as of such earlier date.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company and the applicable Subsidiary Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
 
SECTION 4.03.  Borrowings by Subsidiary Borrowers; Letters of Credit for
Subsidiary Borrowers.  The obligation of each Lender to make the initial Loan to
any Subsidiary Borrower, and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit on the first occasion for the account of any
Subsidiary Borrower, is subject to the satisfaction of the following further
conditions (in addition to the applicable conditions set forth in Section 4.02):
 
(a) If reasonably requested by the Administrative Agent, the Administrative
Agent shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders) of one or more counsel for such Subsidiary
Borrower, reasonably acceptable to the Administrative Agent, in a form
reasonably acceptable to the Administrative Agent.
 
(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Subsidiary Borrower, its
authorization to be a Subsidiary Borrower hereunder and any other
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
67


legal matters relating to such Subsidiary Borrower or its status as a Subsidiary
Borrower, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
 
(c) The Administrative Agent and each Lender shall have received notice of an
Election to Participate at least 10 Business Days prior to the date on which
such initial Loan is to be made to such Subsidiary Borrower or such Letter of
Credit is to be issued, amended, renewed or extended for the account of such
Subsidiary Borrower.
 
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent (with sufficient copies for each Lender):
 
(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP (identifying in an explanatory paragraph any material accounting
changes); provided that delivery of the Company’s form 10-K containing the
information required to be contained therein pursuant to the rules and
regulations of the Securities and Exchange Commission, including the financial
statements described above reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit), shall be deemed to satisfy the requirements of this clause
(a);
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its condensed consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
68


case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that delivery of the Company’s Form 10-Q,
containing the information required to be contained therein pursuant to the
rules and regulations of the Securities and Exchange Commission, together with
the certificate of a Financial Officer as described above, shall be deemed to
satisfy the requirements of this clause (b);
 
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.09 and 6.10 (including any adjustments
necessary to reflect the existence of any Excluded Subsidiaries) and (iii)
stating whether any material change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
 
(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and
 
(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided that any
request by a Lender for any information pursuant to this clause (f) shall be
made through the Administrative Agent.
 
Any financial statement, report, proxy statement or other material required to
be delivered pursuant to clause (a), (b) or (e) of this Section shall be deemed
to have been furnished to the Administrative Agent and each Lender on the date
that the Company notifies the Administrative Agent that such financial
statement, report, proxy statement or other material is posted on the Securities
and Exchange Commission’s website at www.sec.gov; provided that the
Administrative Agent will promptly inform the Lenders of any such notification
by the Company; provided further that, the Company will furnish
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
69


paper copies of such financial statement, report, proxy statement or material to
the Administrative Agent or any Lender that requests, by notice to the Company,
that the Company do so, until the Company receives notice from the
Administrative Agent or such Lender, as applicable, to cease delivering such
paper copies.
 
SECTION 5.02.  Notices of Material Events.  The Company will furnish to the
Administrative Agent written notice of any of the following promptly after a
Financial Officer or other executive officer of the Company becomes aware
thereof:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
US$100,000,000; and
 
(d) any other development (except any change in general economic conditions)
that results in, or would reasonably be expected to result in, a Material
Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Company and its Subsidiaries on a consolidated basis;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution or sale of assets permitted under Section 6.03.
 
SECTION 5.04.  Payment of Obligations.  The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
70


SECTION 5.05.  Maintenance of Properties; Insurance.  The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of their business on a consolidated basis in good working order
and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies (or pursuant to
self-insurance arrangements that are consistent with those used by other
companies that are similarly situated), insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
 
SECTION 5.06.  Books and Records; Inspection Rights.  The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all during normal business hours; provided that in the
case of any Lender, unless an Event of Default has occurred and is continuing,
the Company shall not be required to permit any such visits by such Lender or
its representatives pursuant to this Section more than once during any calendar
year (and the Lenders will exercise reasonable efforts to coordinate such visits
through the Administrative Agent).
 
SECTION 5.07.  Compliance with Laws.  The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of all Loans
will be used only for general corporate purposes, including acquisitions.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.  Letters of Credit will be issued only for
general corporate purposes.
 
SECTION 5.09.  Principal Domestic Subsidiaries.  Promptly after any Subsidiary
(including any Subsidiary formed or acquired after the date of execution and
delivery of this Agreement) that is not a Guarantor becomes a Principal Domestic
Subsidiary, the Company will cause such Subsidiary to enter into the Guarantee
Agreement and become a Guarantor as provided in the Guarantee Agreement;
provided that (a) the foregoing shall not apply to any Securitization Subsidiary
and (b) this Section shall not apply after all the Guarantees (other than the
Guarantee of the Company) under the Guarantee Agreement have been released and
terminated pursuant to Section 11 thereof.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
71


ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:
 
SECTION 6.01.  Subsidiary Indebtedness.  The Company will not permit the
aggregate principal amount of Indebtedness of its Domestic Subsidiaries
(excluding (a) any Indebtedness of a Domestic Subsidiary owed to the Company or
another Domestic Subsidiary, (b) any Indebtedness of a Guarantor, so long as its
Guarantee under the Guarantee Agreement remains in effect, (c) any Indebtedness
of a Securitization Subsidiary that is included in calculating the
Securitization Amount, (d) any Guarantee by a Domestic Subsidiary of
Indebtedness of a Foreign Subsidiary, if the assets of such Domestic Subsidiary
consist solely of investments in Foreign Subsidiaries and a de minimis amount of
other assets, (e) Indebtedness existing as of the Effective Date and set forth
on Schedule 6.01 and (f) Indebtedness of Subsidiary Borrowers in respect of
Loans and Letters of Credit under this Agreement, but including (except as
provided in clause (d) above) any Guarantee by a Domestic Subsidiary (other than
a Guarantor) of Indebtedness of any other Person, including the Company, a
Guarantor or a Foreign Subsidiary) at any time to exceed US$200,000,000.
 
SECTION 6.02.  Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a) Permitted Encumbrances;
 
(b) any Lien on any property or asset of the Company or any Domestic Subsidiary
existing on the date hereof; provided that (i) such Lien shall not apply to any
other property or asset of the Company or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
refinancings, extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof; provided further that, any such Lien
securing obligations in excess of US$2,000,000 shall not be permitted under this
clause (b) unless such Lien is set forth in Schedule 6.02;
 
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
72


date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
 
(d) Liens on fixed or capital assets (including equipment) hereafter acquired,
constructed or improved by the Company or any Subsidiary; provided that (i) such
security interests secure Indebtedness incurred to finance the acquisition,
construction or improvement of such fixed or capital assets, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% of the
cost of acquiring, constructing or improving such fixed or capital assets  and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;
 
(e) Liens securing Capital Lease Obligations arising out of Sale and Lease-Back
Transactions; provided that (i) such Sale and Lease-Back Transaction is
consummated within 90 days after the purchase by the Company or a Subsidiary of
the property or assets which are the subject of such Sale and Lease-Back
Transaction and (ii) such Liens do not at any time encumber any property or
assets other than the property or assets that are the subject of such Sale and
Lease-Back Transaction;
 
(f) any Lien on any property or asset of any Subsidiary securing obligations in
favor of the Company or any other Subsidiary;
 
(g) any Lien on any property or asset of any Foreign Subsidiary securing
obligations of any Foreign Subsidiary; and
 
(h) Permitted Securitization Transactions, Liens arising in connection with any
Permitted Securitization Transaction and other Liens not otherwise permitted by
the foregoing clauses of this Section; provided that the Lien Basket Amount
shall not at any time exceed 15% of the Consolidated Net Tangible Assets of the
Company.
 
SECTION 6.03.  Fundamental Changes.  (a)  The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Company and the
Subsidiaries (taken as a whole), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing and no Default shall result therefrom (i)
any Person may merge into the Company in a transaction in which the Company is
the surviving corporation, (ii) any Person may merge with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
(other than a Borrower) may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders and (iv) this
Section shall not be construed to restrict Permitted Securitization
Transactions; provided that for purposes of this Section 6.03,
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
73


one or more Refranchising Transactions shall not constitute the sale, transfer
or disposition of all or substantially all of the assets of the Company and the
Subsidiaries.
 
(b) A substantial majority of the business engaged in by the Company and its
Subsidiaries will continue to be businesses of the type conducted by the Company
and its Subsidiaries on the Effective Date and businesses reasonably related
thereto; provided that the foregoing shall not be construed to restrict the
conduct of businesses that are limited to serving the Company and its
Subsidiaries and their respective franchisees and licensees, such as the
creation of Subsidiaries to conduct insurance or inventory purchasing activities
for the Company and its Subsidiaries and their respective franchisees and
licensees.
 
SECTION 6.04.  [Intentionally omitted.]
 
SECTION 6.05.  Hedging Agreements.  The Company will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement or commodity price
protection agreement or other commodity price hedging arrangement, other than
Hedging Agreements, commodity price protection agreements and other commodity
price hedging arrangements entered into in the ordinary course of business to
hedge or mitigate risks to which the Company or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.
 
SECTION 6.06.  [Intentionally omitted.]
 
SECTION 6.07.  Transactions with Affiliates.  The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its then
Affiliates, except (a) in the ordinary course of business for consideration and
on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties
(including pursuant to joint venture agreements entered into after the Effective
Date with third parties that are not Affiliates), (b) transactions between or
among the Company and its wholly owned Subsidiaries or between or among wholly
owned Subsidiaries, in each case not involving any other Affiliate, (c) the
Company may declare and pay dividends with respect to its capital stock payable
solely in additional shares of its capital stock, (d) the Company and its
Subsidiaries may make Equity Payments in respect of any of their respective
Equity Interests, or pursuant to or in accordance with stock option plans or
employee benefit plans for management or employees of the Company and its
Subsidiaries and (e) the foregoing shall not prevent the Company or any
Subsidiary from performing its obligations under agreements existing on the date
hereof between the Company or any of its Subsidiaries and any joint venture of
the Company or any of its Subsidiaries in accordance with the terms of such
agreements as in effect on the date hereof or pursuant to amendments or
modifications to any such agreements that are not adverse to the interests of
the Lenders.
 
SECTION 6.08.  Issuances of Equity Interests by Principal Domestic
Subsidiaries.  The Company will not permit any Principal Domestic Subsidiary to
issue
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
74


any additional Equity Interest in such Principal Domestic Subsidiary other than
(a) to the Company, (b) to another Subsidiary in which the Company owns,
directly or indirectly, a percentage interest not less than the percentage
interest owned in the Principal Domestic Subsidiary issuing such Equity
Interest, (c) any such issuance that does not reduce the Company’s direct or
indirect percentage ownership interest in such Principal Domestic Subsidiary and
(d) issuances of Equity Interests after the date hereof which are not otherwise
permitted by the foregoing clauses of this Section, provided that the aggregate
consideration received therefor (net of all consideration paid in connection
with all repurchases or redemptions thereof) does not exceed US$100,000,000
during the term of this Agreement.
 
SECTION 6.09.  Leverage Ratio.  The Company will not permit the Leverage Ratio
as of any date to exceed 2.75 to 1.0.
 
SECTION 6.10.  Fixed Charge Coverage Ratio.  The Company will not permit the
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
ending after the Effective Date to be less than 1.40 to 1.00.
 
SECTION 6.11.  Sale and Lease-Back Transactions.  The Company will not, and will
not permit any of its Domestic Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Lease-Back Transaction”), except (a) any Sale
and Lease-Back Transaction consummated within 90 days after the purchase by the
Company or a Domestic Subsidiary of the property or assets (other than assets
acquired pursuant to any Permitted Acquisition) which are the subject of such
Sale and Lease-Back Transaction and (b) other Sale and Lease-Back Transactions;
provided that any Sale and Lease-Back Transaction permitted by clause (b) above
shall be subject to compliance with the limitation set forth in the proviso to
clause (h) of Section 6.02.
 
SECTION 6.12.  Ownership of Subsidiary Borrowers.  The Company will not permit a
Subsidiary Borrower to cease to be a direct or indirect wholly owned subsidiary
(other than to the extent of director’s qualifying shares) of the Company,
unless an Election to Terminate shall have been delivered with respect to such
Subsidiary Borrower and all obligations of such Subsidiary Borrower in respect
of Loans made to it have been repaid and there is no remaining Revolving Credit
Exposure to such Subsidiary Borrower.
 
 
ARTICLE VII
 
Events of Default
 
SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
75


(a)  any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement payable by it when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;
 
(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable by it under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
 
(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Company’s
existence) or 5.08 or in Article VI;
 
(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);
 
(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to (i) Indebtedness that becomes due as a result of the
voluntary sale or transfer of property or assets by the Company or a Subsidiary
or (ii) any amount that becomes due under a Hedging Agreement as a result of the
termination thereof, other than a termination by the applicable counterparty
attributable to an event or condition that constitutes or is in the nature of an
event of default in respect of the Company or a Subsidiary;
 
(h) [Intentionally omitted];
 
(i) subject to Section 7.02, an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Company or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
76


Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
 
(j) subject to Section 7.02, the Company or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company  or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(k) subject to Section 7.02, the Company or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
 
(l) subject to Section 7.02, one or more judgments for the payment of money in
an aggregate amount in excess of US$100,000,000 (excluding amounts believed in
good faith by the Company to be covered by insurance from financially sound
insurance companies) shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;
 
(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
 
(n) a Change in Control shall occur; or
 
(o) any Guarantee by any Guarantor under the Guarantee Agreement shall be
determined by a court of competent jurisdiction, or shall be asserted by a
Borrower or a Guarantor, to be unenforceable, or any Guarantor shall fail to
observe or perform any material covenant, condition or agreement contained in
the Guarantee Agreement; provided that the foregoing shall not apply with
respect to the termination of any or all the Guarantees (other than the
Guarantee of the Company) under the Guarantee Agreement pursuant to Section 11
thereof or Section 9.02(b) hereof;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
77


terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Company and
the Subsidiary Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company and the Subsidiary Borrowers, and
(iii) enforce its rights under the Guarantee Agreement on behalf of the Lenders
and the Issuing Banks; and in case of any event with respect to any Borrower
described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
 
SECTION 7.02.  Exclusion of Immaterial Subsidiaries.  Solely for purposes of
determining whether a Default has occurred under clause (i), (j), (k) or (l) of
Section 7.01, any reference in any such clause to any “Subsidiary” shall be
deemed not to include any Subsidiary affected by any event or circumstance
referred to in any such clause that (a) is not a Principal Domestic Subsidiary
or a Subsidiary Borrower, (b) does not have consolidated assets accounting for
more than 3% of the consolidated assets of the Company and its Subsidiaries, (c)
did not, for the most recent period of four consecutive fiscal quarters, have
consolidated revenues accounting for more than 3% of the consolidated revenues
of the Company and its Subsidiaries and (d) did not, for the most recent period
of four consecutive fiscal quarters, have Consolidated EBITDAR in an amount
exceeding 3% of the Company’s Consolidated EBITDAR for such period; provided
that if it is necessary to exclude more than one Subsidiary from clause (i),
(j), (k) and (l) of Section 7.01 pursuant to this Section in order to avoid a
Default thereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the conditions
specified in clauses (b), (c) and (d) above are satisfied.
 
 
ARTICLE VIII
 
The Agents
 
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent, and
each of the Lenders also hereby irrevocably appoints the London Administrative
Agent as its sub-agent and authorizes the London Administrative Agent, to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and the London Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
78


The bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not such Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.
 
The bank serving as an Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) such Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) such Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that such Agent
is required to exercise in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, such Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as such Agent or any of its Affiliates in any capacity.  An Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or wilful misconduct.  An
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by a Borrower or a Lender, and
such Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent.
 
An Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  An Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  An Agent may consult
with legal counsel (who may be counsel for a Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
An Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Such Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
79


powers through their respective Related Parties.  The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of (i) the Administrative Agent and any such sub-agent and (ii) the
London Administrative Agent and any sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
as London Administrative Agent, respectively.
 
Subject to the appointment and acceptance of a successor Administrative Agent or
successor London Administrative Agent, as the case may be, as provided in this
paragraph, an Agent may resign at any time by notifying the Lenders, the Issuing
Banks, the Company and the other Agent.  Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company  (which consent
shall not be unreasonably withheld, and shall not be required so long as any
Event of Default set forth in clause (i) or (j) of Section 7.01 has occurred and
is continuing) and the other Agent (which consent shall not be unreasonably
withheld), to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then such retiring
Agent may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Agent which shall be (i) a bank with an office in New York, New York, or an
Affiliate of any such bank, for the successor Administrative Agent and (ii) a
bank with an office in London, United Kingdom, or an Affiliate of any such bank,
for the successor London Administrative Agent.  Upon the acceptance of its
appointment as Administrative Agent or London Administrative Agent hereunder by
a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Company or any Subsidiary Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Company and such successor.  After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
 
Each party hereto agrees and acknowledges that the Syndication Agent and the
Arrangers do not have any duties or responsibilities in their capacities as
Syndication Agents and Arrangers, respectively, hereunder and shall not have, or
become subject to, any liability hereunder in such capacities.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
80


ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 



  (i)   
if to the Company or any Subsidiary Borrower, to it at Yum! Brands, Inc., P.O.
Box 32070, Louisville, KY 40232, (or, in the case of overnight packages, 1900
Colonel Sanders Lane, Louisville, KY 40213-1963), Attention of Tim Jerzyk,
Senior Vice President and Treasurer (Telecopy No. (502) 874-2410);

 
(iii)  
if to JPMorgan Chase Bank, N.A. as Issuing Bank, to it at Loan and Agency
Services Group, 10420 Highland Manor Drive, 4th Floor, Tampa, FL
 
33647, Attention of Vera Kostic (Telecopy No. (813) 432-6350);

 
(iv)  
if to Citibank, N.A. as Issuing Bank, to it at Citibank, NA, 2 Penns Way, Suite
110, New Castle, DE 19720, Attention of Alex Iannelli (Telecopy No. (212)
994-0847);

 
(vi)  
if to Citibank, N.A. as a Swingline Lender, to it at Citibank, NA, 2 Penns Way,
Suite 110, New Castle, DE 19720, Attention of Alex Iannelli (Telecopy No. (212)
994-0847));

 
(vii)  
if to the London Administrative Agent, to J.P. Morgan Europe Ltd, Agency
Department, 125 London Wall, London, EC2Y 5AJ, England, Attention of Steve
Clarke Agency Department (Telecopy No. 44 (0) 207 777 2360); and

 
(viii)  
if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and the Company; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
applicable Agent, the
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
81


Company and the applicable Lenders.  The Administrative Agent, the London
Administrative Agent, the Company or any Subsidiary Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the London Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
each Agent, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
 
(b) Neither this Agreement nor any other Loan Document nor any provision thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Company,
the Subsidiary Borrowers and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
(or the date of any payment required pursuant to Section 2.11(b)) or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby or release or limit the
Company’s Guarantee under the Guarantee Agreement, in each case without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders”
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
82


or any other provision of any Loan Document specifying the number or percentage
of Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender; provided further that, (i) no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent, an Issuing Bank or a
Swingline Lender hereunder without the prior written consent of such Agent, such
Issuing Bank or such Swingline Lender, as the case may be and (ii) any waiver,
amendment or modification of this Agreement or any other Loan Document that by
its terms affects the rights or duties under this Agreement of one Class (but
not of both Classes) may be effected by an agreement or agreements in writing
entered into by the Company and requisite percentage in interest of the affected
Lenders under the applicable Class.
 
(c) If, in connection with any proposed waiver, amendment or modification of
this Agreement or any other Loan Document or any provision hereof or thereof,
the consent of one or more of the Lenders whose consent is required is not
obtained, then the Company  shall have the right to replace each such
non-consenting Lender with one or more assignees pursuant to Section 2.19(b);
provided that at the time of such replacement, each such assignee consents to
the proposed waiver, amendment or modification.
 
(d) Notwithstanding anything in paragraph (b) of this Section to the contrary,
this Agreement and the other Loan Documents may be amended at any time and from
time to time to establish one or more new Classes (a “New Class”) of revolving
credit commitments to be made available to any or all of the Borrowers, by an
agreement in writing entered into by the Company, the Administrative Agent and
each Person (including any Lender) that shall agree to provide any portion of
such New Class of revolving credit commitments so established (but without the
consent of any other Lender), and each Person that shall not already be a Lender
shall, at the time the agreement becomes effective, become a Lender with the
same effect as if it had originally been a Lender under this Agreement with the
commitments set forth in such agreement; provided that the establishment of a
New Class shall not result in the aggregate amount of the sum of the Commitments
plus the commitments under such New Class exceeding the aggregate amount of the
Commitments outstanding immediately prior to the establishment of such New
Class; provided further that, any Person that is Lender immediately prior to the
establishment of such New Class and that wishes to participate as a Lender in
such New Class may, with the consent of both the Company and the Administrative
Agent (in each such case, such consent not to be unreasonably withheld or
delayed), reduce the existing Commitment of such Lender, on a dollar-for-dollar
basis, by the aggregate amount of such Lender’s commitment under such New
Class.  Any such agreement shall amend the provisions of this Agreement and the
other Loan Documents to set forth the terms of each New Class of revolving
credit commitments established thereby (including the amount and final maturity
thereof (which shall not be earlier than the Maturity Date), the interest to
accrue and be payable thereon and any fees to be payable in respect thereof) and
to effect such other changes (including changes to the provisions of this
Section, Section 2.17 and the definition of “Required Lenders”) as the Company
and the Administrative Agent shall deem necessary or advisable in connection
with the establishment of any such New Class of revolving credit commitments;
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
83


provided, however, that no such agreement shall (i) effect any changes described
in any of clauses (i), (ii), (iii) or (iv) of paragraph (b) of this Section
without the consent of each Person required to consent to such change under such
clause (it being agreed, however, that the establishment of any New Class of
revolving credit commitments will not, of itself, be deemed to effect any of the
changes described in clauses (iv) or (v) of such paragraph (b)), or (ii)
establish any covenant, Event of Default or remedy that by its terms benefits
one or more Classes, but not all Classes, of Loans or Borrowing without the
prior written consent of Lenders holding a majority in interest of the Loans and
Commitments of each Class not so benefited.  The loans, commitments and
borrowings of any New Class established pursuant to this paragraph shall
constitute Loans, Commitments and Borrowings under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantee
by the Company and the Guarantees by the Subsidiary Guarantors under the
Guarantee Agreement.  The Company shall take any actions reasonably required by
the Administrative Agent to ensure and/or demonstrate that the Guarantee by the
Company and the Guarantees by the Subsidiary Guarantors under the Guarantee
Agreement continue to be in full force and effect after the establishment of any
New Class of revolving credit commitments.
 
SECTION 9.03  Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the London Administrative Agent, the Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Agents and the Arrangers, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by either Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Agents, any Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during  any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b) The Company shall indemnify either Agent, the Syndication Agent, each
Arranger, any Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
84


Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available (i) to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee (it
being understood that, for purposes of this clause, each of an Arranger, an
Agent or a Lender, on the one hand, and their respective officers, directors,
employees, agents and controlling persons, on the other hand, shall be
considered to be a single party seeking indemnification) or (ii) with respect to
any amounts paid pursuant to any settlement made by such Indemnitee without the
consent of the Company, which consent shall not be unreasonably withheld.
 
(c) To the extent that the Company fails to pay any amount required to be paid
by it to an Agent, an Issuing Bank or a Swingline Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to such Agent, such
Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be (i) was incurred by or asserted
against such Agent, such Issuing Bank or such Swingline Lender in its capacity
as such and (ii) in respect of Extended Letters of Credit issued under Section
2.06(l), was incurred at or prior to the close of business on the date that is
five Business Days prior to the Maturity Date.  Any payment by a Lender
hereunder shall not relieve the Company of its liability in respect thereof.
 
(d) To the extent permitted by applicable law, each of the Company and the
Subsidiary Borrowers shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither the
Company nor
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
85


any Subsidiary Borrower may assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company or any Subsidiary Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
of either Class and the Loans of such Class at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:
 
(A) the Company; provided that no consent of the Company  shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) with respect to a Lender or, if an Event of Default has occurred
and is continuing, any other assignee;
 
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is (i) a Lender
immediately prior to giving effect to such assignment, (ii) an Affiliate of any
such Lender or (iii) an Approved Fund with respect to such Lender; and
 
(C) each Issuing Bank.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment of a Class, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than US$5,000,000 unless each of the Company and the
Administrative Agent otherwise consent; provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that (x) this clause shall not apply to rights in respect of
outstanding Competitive Loans and (y) this clause shall not be construed to
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
86


prevent an assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500;
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
 
(E) in the case of an assignment by a Lender to a CLO (as defined below)
administered or managed by such Lender or by an Affiliate of such Lender, the
assigning Lender may retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such CLO.
 
For purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:
 
“Approved Fund” means, with respect to any Lender, (a) a CLO administered or
managed by such Lender or an Affiliate of such Lender and (b) with respect to
any Lender that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
 
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
87


participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment or Commitments of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”), and shall give prompt written
notice to the Company of each Assignment and Assumption so accepted and
recorded.  The entries in the Register shall be conclusive, and the Company, the
Subsidiary Borrowers, the Agents, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company,
the Subsidiary Borrowers, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c) (i)  Any Lender may, without the consent of any Borrower, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment or Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Company, the Subsidiary Borrowers,
the Agents, the Issuing Banks and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each of the Company
and the Subsidiary Borrowers agree that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
88


Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participating interest in any Loan, Commitment or other interest to a
Participant shall, as agent of the Company solely for the purpose of this
Section 9.04, record in book entries maintained by such Lender the name and the
amount of the participating interest of each Participant entitled to receive
payments in respect of such participating interests.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the prior written
consent of the Company.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.17 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company and the Subsidiary Borrowers,
to comply with Section 2.17(e) as though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the
Guarantee Agreement and any separate letter agreements with respect to fees
payable to the Administrative
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
89


Agent and the Issuing Banks constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
or any Subsidiary Borrower against any of and all the obligations of the Company
or such Subsidiary Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement, but only to the extent such obligations are then
due and payable.  The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b) Each of the Company and the Subsidiary Borrowers hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
90


that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Company or any Subsidiary Borrower or its properties in the
courts of any jurisdiction.
 
(c) Each of the Company and the Subsidiary Borrowers hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE GUARANTEE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the London
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent  required by applicable laws or regulations or by
any subpoena or similar legal process (subject to the last sentence of
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
91


this paragraph), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to any Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Company or any Subsidiary Borrower.  For the purposes of this Section,
“Information” means all information received from the Company or any Subsidiary
Borrower relating to the Company, any Subsidiary Borrower or its business, other
than any such information that is available to any Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary Borrower.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  If any Lender receives any subpoena
or similar legal process referred to in clause (c) above, such Lender will
endeavor, to the extent practicable, to notify the Company and afford the
Company an opportunity to challenge the same before disclosing any confidential
Information pursuant thereto.
 
SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.14.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s New York office on the Business Day preceding that on which final
judgment is given.  The obligations of each Borrower in
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
92


respect of any sum due to any Lender or any Agent hereunder shall,
notwithstanding any judgment in a currency other than the Specified Currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or such Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or such Agent (as the case may be) may in
accordance with normal banking procedures purchase the Specified Currency with
such other currency; if the amount of the Specified Currency so purchased is
less than the sum originally due to such Lender or such Agent, as the case may
be, in the Specified Currency, the applicable Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or such Agent, as
the case may be, against such loss.
 
SECTION 9.15.  Existing Credit Agreement; Effectiveness of Amendment and
Restatement.  Until this Agreement becomes effective in accordance with the
terms of Section 4.01, the Existing Credit Agreement shall remain in full force
and effect and shall not be affected hereby.  After the Effective Date, the
provisions of the Existing Credit Agreement shall be superseded by the
provisions hereof.  The parties hereto agree to waive any notices required under
Section 2.09(c) of the Existing Credit Agreement in connection with the
effectiveness of this Agreement.
 
SECTION 9.16.  USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), (the “Act”), it is required to obtain,
verify and record information that identifies the Company and each Subsidiary
Borrower, which information includes the name and address of the Company and
each Subsidiary Borrower and other information that will allow such Lender to
identify the Company and each Subsidiary Borrower in accordance with the Act.
 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
93


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
YUM! BRANDS, INC.,
 
   
by
 
   
Name:  R. Scott Toop
   
Title:     Vice President, Associate
General Counsel and
Assistant Secretary



 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
94




 

 
JPMORGAN CHASE BANK, N.A.,
individually and as
Administrative Agent,
 
   
by
 
   
Name:
   
Title:
       
CITIBANK, N.A.,
 
   
by
 
   
Name:
   
Title:



 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
95


LENDERS UNDER THE CREDIT AGREEMENT
 
SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
_____________ ___, 2007, AMONG YUM! BRANDS, INC., THE SUBSIDIARIES OF YUM!
BRANDS, INC. PARTY THERETO, THE LENDERS PARTY THERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT.
 

 
Name of Institution:
 
 
         
by
 
   
Name:
   
Title:
         
by
 
   
Name:
   
Title:



 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
96


 
Acknowledge and agreed:

 

 
J.P. MORGAN EUROPE LTD,
individually and as London
Administrative Agent
 
   
by
 
   
Name:
   
Title:



 


 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
TO
CREDIT AGREEMENT


INITIAL GUARANTORS


Subsidiary (Jurisdiction of Incorporation)


A&W Restaurants, Inc. (Michigan)
Kentucky Fried Chicken Corporate Holdings Ltd. (Delaware)
Kentucky Fried Chicken International Holdings, Inc. (Delaware)
KFC Corporation (Delaware)
KFC Holding Co. (Delaware)
KFC U.S. Properties, Inc. (Delaware)
LJS Restaurants, Inc. (Delaware)
Long John Silver’s, Inc. (Delaware)
Pizza Hut, Inc. (California)
Pizza Hut International, LLC (Delaware)
Pizza Hut of America, Inc. (Delaware)
Taco Bell Corp. (California)
Taco Bell of America, Inc. (Delaware)
YGR America, Inc. (Delaware)
Yorkshire Global Restaurants, Inc. (Maryland)
YUM Restaurant Services Group, Inc. (Delaware)








[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.01
To Credit Agreement


TRANCHE A COMMITMENTS




Lenders
Tranche A Commitments
Branch Banking and Trust Company
US$25,000,000
Total
US$25,000,000





TRANCHE B COMMITMENTS




Lenders
Tranche B Commitments
JPMorgan Chase Bank, N.A.
US$95,000,000
Citibank, N.A.
US$95,000,000
The Royal Bank of Scotland plc
US$100,000,000
HSBC Bank USA, N.A.
US$90,000,000
Bank of America, N.A.
US$70,000,000
SunTrust Bank
US$70,000,000
Wachovia Bank, National Association
US$65,000,000
Banco Bilbao Vizcaya Argentaria
US$47,500,000
Comerica Bank
US$47,500,000
Morgan Stanley Bank
US$47,500,000
US Bank, N.A.
US$47,500,000
Wells Fargo Bank, N.A.
US$47,500,000
William Street Commitment Corporation
US$47,500,000
The Bank of Nova Scotia
US$35,000,000
Barclays Bank PLC
US$25,000,000
Fifth Third Bank
US$25,000,000
Huntington National Bank
US$25,000,000
National City Bank
US$25,000,000
The Bank of New York Mellon
US$25,000,000
The Northern Trust Company
US$25,000,000
US AgBank, FCB
US$25,000,000
Westpac Banking Corporation
US$25,000,000
Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A. “Rabobank Nederland”
US$20,000,000
Total
US$1,125,000,000









[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.06
To Credit Agreement




EXISTING LETTERS OF CREDIT


See Attached Chart of Existing Letters of Credit






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.15
To Credit Agreement


CALCULATION OF THE MANDATORY COST
 
1.  
General

 
(d)  
The Mandatory Cost is to compensate a Lender for the cost of compliance with:

 
 
(i)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces any of its functions);
or

 
 
(ii)
the requirements of the European Central Bank.

 
(e)  
The Mandatory Cost is expressed as a percentage rate per annum.

 
(f)  
The “Mandatory Cost” is the weighted average (weighted in proportion to the
percentage share of each Lender in the relevant Loan) of the rates for the
Lenders calculated by the Administrative Agent in accordance with this Schedule
2.15 on the first day of an Interest Period (or as soon as possible thereafter).

 
(g)  
The Administrative Agent must distribute each amount of Mandatory Cost among the
Lenders on the basis of the rate for each Lender.

 
(h)  
Any determination by the Administrative Agent pursuant to this Schedule 2.15
will be, in the absence of manifest error, conclusive and binding on all the
Parties.

 
2.  
For a Lender lending from a Facility Office in the U.K.

 
(a)  
The relevant rate for a Lender lending from a Facility Office in the U.K. is
calculated in accordance with the following formula:

 
E x 0.01
  per cent. per annum
300

 
where on the day of application of the formula, E is calculated by the
Administrative Agent as being the average of the rates of charge under the Fees
Rules supplied by the Reference Banks to the Administrative Agent under
paragraph (d) below and expressed in pounds per £1 million.
 
(b)  
For the purposes of this paragraph 2:

 
 
(i)
“Facility Office” means, for the purposes of this Schedule 2.15, the office or
offices notified by a Lender to the Administrative Agent in writing on or before
the date it becomes a Lender (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement;

 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
2


 
(ii)
“Fees Rules” means the then current rules on periodic fees in the FSA
Supervision Manual or any other law or regulation as may then be in force for
the payment of fees for the acceptance of deposits;

 
 
(iii)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but applying any applicable discount rate);

 
 
(iv)
“FSA” means the Financial Services Authority;

 
 
(v)
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union;

 
 
(vi)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
(c)  
Each rate calculated in accordance with the formula is, if necessary, rounded to
four decimal places.

 
(d)  
If requested by the Administrative Agent, each Reference Bank must, as soon as
practicable after publication by the FSA, supply to the Administrative Agent the
rate of charge payable by that Reference Bank to the FSA under the Fees Rules
for that financial year of the FSA (calculated by that Reference Bank as being
the average of the Fee Tariffs applicable to that Reference Bank for that
financial year) and expressed in pounds per £1 million of the Tariff Base of
that Reference Bank.

 
(e)  
Each Lender must supply to the Administrative Agent the information required by
it to make a calculation of the rate for that Lender.  In particular, each
Lender must supply the following information on or prior to the date on which it
becomes a Lender:

 
 
(i)
the jurisdiction of its Facility Office; and

 
 
(ii)
any other information that the Administrative Agent reasonably requires for that
purpose.

 
Each Lender must promptly notify the Administrative Agent of any change to the
information supplied to it under this paragraph.
 
(f)  
The rates of charge of each Reference Bank for the purpose of E above are
determined by the Administrative Agent based upon the information supplied to it
under paragraphs (d) and (e) above.

 
(g)  
The Administrative Agent has no liability to any Party if its calculation over
or under compensates any Lender.  The Administrative Agent is entitled to assume
that the

 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
3


  
information provided by any Lender or Reference Bank under this Schedule is true
and correct in all respects.

 
3.  
For a Lender lending from a Facility Office in a Participating Member State

 
(a)  
The relevant rate for a Lender lending from a Facility Office in a Participating
Member State is the percentage rate per annum notified by that Lender to the
Administrative Agent.  This percentage rate per annum must be certified by that
Lender in its notice to the Administrative Agent as its reasonable determination
of the cost (expressed as a percentage of that Lender’s share in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Facility Office.

 
(b)  
If a Lender fails to specify a rate under paragraph (a) above, the
Administrative Agent will assume that the Lender has not incurred any such cost.

 
4.  
Changes

 
(a)  
The Administrative Agent may, after consultation with the Company and the
Lenders, determine and notify all the Parties of any amendment to this Schedule
2.15 which is required in order to comply with:

 
 
(i)
any change in law or regulation; or

 
 
(ii)
any requirement imposed by the Bank of England, the Financial Services Authority
or the European Central Bank (or, in any case, any successor authority).

 
(b)  
If the Administrative Agent, after consultation with the Company, determines
that the Mandatory Cost for a Lender lending from a Facility Office in the U.K.
can be calculated by reference to a screen, the Administrative Agent may notify
all the Parties of any amendment to this Agreement which is required to reflect
this.

 


 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.17
To Credit Agreement


PTR SCHEME
 
  (a)  
Each Treaty Lender:

 
(ii) irrevocably appoints the Administrative Agent to act as syndicate manager
under, and authorizes the Administrative Agent to operate, and take any action
necessary or desirable under, the PTR Scheme in connection with the Loans made
to a Borrower organized under the laws of England and Wales (a “UK Borrower”);
 
(iii) shall co-operate with the Administrative Agent in completing any
procedural formalities necessary under the PTR Scheme, and shall promptly supply
to the Administrative Agent such information as the Administrative Agent may
request in connection with the operation of the PTR Scheme;
 
(iv) without limiting the liability of a UK Borrower or the Company under this
Agreement, shall, within 5 Business Days of demand, indemnify the Administrative
Agent for any liability or loss incurred by the Administrative Agent as a result
of the Administrative Agent acting as syndicate manager under the PTR Scheme in
connection with the Treaty Lender’s participation in any Revolving Loan or
Swingline Loan denominated in Sterling; and
 
(v) shall, within 5 Business Days of demand, indemnify each such UK Borrower and
the Company for any Tax which such UK Borrower or the Company, as applicable,
becomes liable to pay in respect of any payments made to such Treaty Lender
arising as a result of any provisional authority issued in respect of such
Treaty Lender by the UK HM Revenue & Customs (“HMRC”) under the PTR Scheme being
withdrawn, except and only to the extent that such Treaty Lender would, if a
deduction had been required in respect of such payments, have been entitled to
receive additional amounts under Section 2.17.
 


 
 (b)  
Each such UK Borrower and the Company acknowledges that it is fully aware of its
contingent obligations under the PTR Scheme and
          shall:

 
(i)  promptly supply to the Administrative Agent such information as the
Administrative Agent may reasonably request in connection with the operation of
the PTR Scheme; and
 
(ii)  act in accordance with any provisional notice issued by HMRC under the PTR
Scheme.

 


 
  (c)  
The Administrative Agent agrees to provide, as soon as reasonably practicable, a
copy of any provisional authority issued to it under the PTR Scheme in
connection with any Revolving Loan or Swingline Loan denominated in Sterling to
a UK Borrower specified in such provisional authority.

 






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
2


  (d)  
Each of the Company, any UK Borrower and each Lender that is a Foreign Lender
with respect to such UK Borrower acknowledge
        that the Administrative Agent:

 
 
(i) is entitled to rely completely upon information provided to it in connection
with paragraphs (a) or (b) above;

 
 
(ii) is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Treaty Lender or, as the case may be,
such UK Borrower or the Company providing such information;

 
(iii) shall have no liability to any person for the accuracy of any information
it submits in connection with paragraph (a)(i) above; and
 
 
  (e)  
For the avoidance of doubt, nothing in this Schedule 2.17 shall cause the
Administrative Agent to be liable for (a) any act taken by it (or
        omission); or (b) any costs, loss or liability suffered by a Treaty
Lender, in acting as syndicate manager for the Treaty Lenders
        under the PTR Scheme.

 
In this Schedule, the following terms are defined as follows:
 
“PTR Scheme” means the Provisional Treaty Relief scheme as described in Inland
Revenue Guidelines dated January 2003 and administered by the HMRC’s Centre for
Non-Residents.
 
“Treaty Lender” means a Lender which (i) is treated as a resident of a Treaty
State for the purposes of the Treaty and (ii) does not carry on a business in
the United Kingdom through a permanent establishment with which that Lender’s
participation in Loans made to a UK Borrower is effectively connected.
 
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
 


 


 








[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.06
To Credit Agreement


DISCLOSED MATTERS






1.  
The matters described in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 30, 2006 under the captions “Item 3 – Legal Proceedings” and
in “Note 22 – Guarantees, Commitments and Contingencies” in the Notes to
Consolidated Financial Statements under “Item 8 – Financial Statements and
Supplementary Data.”



2.  
The matters described in the Company’s Quarterly Report on Form 10-Q for the
quarterly period ended September 8, 2007 under the captions “Part II – Item 1 –
Legal Proceedings” and “Note 11 – Guarantees, Commitments and Contingencies” in
the Notes to Condensed Consolidated Financial Statements under “Part I – Item 1
– Financial Statements.”







[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.11
To Credit Agreement


DISCLOSURE


None.






[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.01
To Credit Agreement


EXISTING INDEBTEDNESS


1.  Indebtedness of Domestic Subsidiaries (relates to Capital Lease Obligations)
as ofNovember 3, 2007: US$ 98,175,000.


2.
Aircraft lease obligation of KFC U.S. Properties, Inc. (lessee) to Caremark
Aviation, LLC (sublessor)*.







* As of the Effective Date, the nature of the lease and accounting treatment for
this obligation (i.e., whether it is an operating lease or a Capital Lease
Obligation) is still being determined.  The aircraft lease obligation is
expected to be no greater than US$60,000,000.


















[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.02
To Credit Agreement






EXISTING LIENS


1.   Liens created and existing pursuant to the sale-leaseback agreements,
Master Lease Agreements and related agreements entered into by certain
subsidiaries of the Borrower and evidencing the following
sale-leasebacktransactions:




 
 
Original Transaction
 Date
 
 
 
Lessor
 
 
Lessee
April 30, 2003
GE Capital Franchise
Finance Corporation,
successor in interest to
FFCA Acquistion Corporation
KFC U.S. Properties, Inc.
April 30, 2003
Amended August 15,
2003
 
LoJon Property II LLC
KFC U.S. Properties, Inc.











[[NYCORP:3024149v15:4452W:11/30/07--12:40 p]]





 

--------------------------------------------------------------------------------